Exhibit 10.1

 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

 

among

 

COMMERCE BANK, N.A.,

 

as Lender

 

INTEREP NATIONAL RADIO SALES, INC.,

 

as Borrower

 

and

 

THE OTHER ENTITIES PARTY HERETO,

 

as Guarantors

 

Dated as of September 25, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS

   1

Section 1.1

  

Accounting Terms

   1

Section 1.2

  

Specific Terms Defined

   1

Section 1.3

  

Business Day

   9

ARTICLE 2    THE REVOLVING LOANS

   9

Section 2.1

  

The Revolving Loans

   9

Section 2.2

  

Interest.

   11

Section 2.3

  

Payments.

   14

Section 2.4

  

General Provisions Relating to Payments, Etc.

   15

ARTICLE 3    COLLATERAL SECURITY

   15

Section 3.1

  

Collateral

   15

ARTICLE 4    CONDITIONS OF LENDING

   17

Section 4.1

  

Conditions Precedent to Initial Revolving Loans

   17

Section 4.2

  

Conditions Precedent to Additional Revolving Loans

   19

ARTICLE 5    REPRESENTATIONS AND WARRANTIES

   20

Section 5.1

  

Corporate Existence; Good Standing.

   20

Section 5.2

  

Authority, Etc

   20

Section 5.3

  

Indebtedness; Liens

   21

Section 5.4

  

Binding Effect of Documents, Etc

   21

Section 5.5

  

No Default

   21

Section 5.6

  

Litigation

   21

Section 5.7

  

Compliance with Laws Generally

   21

Section 5.8

  

Environmental Matters.

   22

Section 5.9

  

Location of Collateral

   23

Section 5.10

  

Title to Properties

   23

Section 5.11

  

Consents

   23

Section 5.12

  

Restrictions on Credit Parties

   23

Section 5.13

  

Taxes

   23

Section 5.14

  

Bank’s Security Interests and Liens

   23

Section 5.15

  

Licenses and Approvals

   24

Section 5.16

  

Full Disclosure

   24

Section 5.17

  

Brokerage

   24

Section 5.18

  

ERISA

   24

Section 5.19

  

Insurance

   24

Section 5.20

  

Subsidiaries

   25

Section 5.21

  

Survival of Representations and Warranties

   25

ARTICLE 6    AFFIRMATIVE COVENANTS

   25

 

i



--------------------------------------------------------------------------------

Section 6.1

  

Financial Statements and other Information to be Furnished to the Bank

   25

Section 6.2

  

Insurance

   27

Section 6.3

  

Payment of Obligations

   28

Section 6.4

  

Maintenance of Existence; Compliance with Laws

   28

Section 6.5

  

Inspection by the Bank

   28

Section 6.6

  

Bank Accounts

   28

Section 6.7

  

Compliance with ERISA

   29

Section 6.8

  

Limitations on Transactions with Affiliates

   29

Section 6.9

  

Environmental Covenants.

   29

Section 6.10

  

Security Interests

   29

Section 6.11

  

Maintenance of Properties; Permits

   30

ARTICLE 7    NEGATIVE COVENANTS

   30

Section 7.1

  

New Lease Agreements; Amendment of Lease Agreements

   30

Section 7.2

  

Levy; Impairment

   30

Section 7.3

  

Modification of Organization Documents; Issuance of Additional Stock.

   30

Section 7.4

  

Negative Pledge

   31

Section 7.5

  

Merger, Consolidation or Sale of Assets

   32

Section 7.6

  

Capital Acquisitions and Investments

   32

Section 7.7

  

Loans

   33

Section 7.8

  

Borrowings

   33

Section 7.9

  

Other Business; Other Names

   33

Section 7.10

  

Receivables

   33

Section 7.11

  

Capital Expenditures

   33

Section 7.12

  

Minimum Operating EBITDA

   34

Section 7.13

  

Minimum Eligible Accounts Receivable

   34

Section 7.14

  

Minimum Representative Contract Value

   34

Section 7.15

  

Minimum Cash and Cash Equivalents

   34

Section 7.16

  

Restrictions in Payments and Distributions

   34

Section 7.17

  

Fiscal Year

   34

ARTICLE 8    EVENTS OF DEFAULT; REMEDIES

   35

Section 8.1

  

Events of Default

   35

Section 8.2

  

Acceleration and Remedies.

   37

Section 8.3

  

Set-Off

   37

Section 8.4

  

Waiver of Presentment, Demand, Etc

   37

Section 8.5

  

Exercise of Remedies

   38

Section 8.6

  

Cumulative Remedies

   38

ARTICLE 9    ENVIRONMENTAL INDEMNIFICATION

   38

ARTICLE 10    MISCELLANEOUS

   38

Section 10.1

  

No Waiver

   38

Section 10.2

  

Insurance; Discharge of Taxes, etc

   39

Section 10.3

  

Further Assurances

   39

 

ii



--------------------------------------------------------------------------------

Section 10.4

  

Costs and Expenses; Indemnity

   39

Section 10.5

  

Notices

   40

Section 10.6

  

Headings

   41

Section 10.7

  

Governing Law

   41

Section 10.8

  

Successors and Assigns

   41

Section 10.9

  

Confidentiality

   42

Section 10.10

  

Counterparts

   42

Section 10.11

  

Entire Agreement; Amendment

   42

Section 10.12

  

Invalidity

   43

Section 10.13

  

Relationship of Parties

   43

Section 10.14

  

WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION.

   43

 

EXHIBITS

Exhibit A

   —   

Revolving Note

Exhibit B

   —   

Notice of Borrowing

Exhibit C-1

   —   

Notice of Continuance

Exhibit C-2

       

Notice of Conversion

Exhibit D

   —   

Compliance Certificate

Exhibit E

   —   

Solvency Certificate

Exhibit F

   —   

Guaranty

Exhibit G

   —   

Pledge Agreement

SCHEDULES

Schedule 4.1.8

   —   

Insurance Policies

Schedule 4.1.9

   —   

Collateral Locations

Schedule 5.1.1

   —   

Credit Parties’ Jurisdictions of Organization; Ownership and Jurisdictions of
Qualification

Schedule 5.3

   —   

Indebtedness; Liens

Schedule 5.6

   —   

Litigation

Schedule 5.10

   —   

Environmental Matters

Schedule 5.11

   —   

Permits and Consents

 

iii



--------------------------------------------------------------------------------

Schedule 5.15

   —   

Licenses and Approvals

Schedule 5.17

   —   

Brokerage

Schedule 5.20

   —   

Subsidiaries

 

 

iv



--------------------------------------------------------------------------------

THIS LOAN AND SECURITY AGREEMENT is made as of this 25th day of September, 2003,
among INTEREP NATIONAL RADIO SALES, INC. (the “Borrower”), each of the entities
listed as a guarantor on the signature pages hereto, as guarantors (each such
entity and each Additional Guarantor, a “Guarantor” and all such entities and
Additional Guarantors collectively, the “Guarantors”; the Borrower and each
Guarantor individually, a “Credit Party” and collectively, the “Credit Parties”)
and COMMERCE BANK, N.A. (the “Bank”).

 

BACKGROUND

 

In order to refinance on the Closing Date, as hereinafter defined, certain
indebtedness of the Borrower, and thereafter to provide for the ongoing working
capital and general business needs of the Borrower, the Borrower has requested
that the Bank make available to the Borrower a revolving credit facility (the
“Revolving Credit Facility”) pursuant to which the Bank shall make revolving
loans and advances (the “Revolving Loans”) to the Borrower, up to an aggregate
principal amount not to exceed at any one time outstanding the sum of Ten
Million Dollars ($10,000,000), on the terms and subject to the conditions
contained in this Loan and Security Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and intending to be legally bound hereby, the parties hereto covenant
and agree as follows:

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1 Accounting Terms. Except as otherwise expressly provided herein,
accounting terms not otherwise defined herein shall have the meanings assigned
to them in accordance with GAAP (as defined below).

 

Section 1.2 Specific Terms Defined. Capitalized terms used herein and not
elsewhere defined, shall have the following meanings:

 

“Additional Guarantor” has the meaning set forth in Section 7.6.

 

“Affiliate” of any Person means (a) any other Person, which directly or
indirectly controls, is controlled by or is under common control with, any such
Person, or (b) any other Person who is a director, officer or partner of any
such Person. For purposes of this definition, control of a Person shall mean the
power, directly or indirectly, (i) to vote more than 50% of the ownership
interest or securities having voting power or (ii) to direct or cause direction
of management and policies of such Person.

 

“Agreement” means this Loan and Security Agreement (including all Schedules and
Exhibits annexed hereto) as amended, modified or supplemented from time to time.

 

“Authorized Officer” means the chief financial officer or chief accounting
officer of the Borrower for purposes of any certificates required by Sections
6.1.1(a) and (b) and Section 6.1.2(c) and for all other purposes the president,
chief executive officer or chief financial



--------------------------------------------------------------------------------

officer of a Credit Party, or any other senior officer of a Credit Party
designated as such in writing to the Bank by such Credit Party.

 

“Bank” has the meaning set forth in the preamble to this Agreement.

 

“Base Rate” means, with respect to any Base Rate Loan made or outstanding on any
day, the rate appearing in the “Money Rates” Section of the Eastern Edition of
The Wall Street Journal as the “Prime Rate” on such Business Day (or, if such
day is not a Business Day, than on the immediately preceding Business Day),
provided, however, that (i) if more than one such rate appears in the “Money
Rates” Section of the Eastern Edition of The Wall Street Journal on such day,
then the Base Rate shall be the highest of such rates and (ii) if such rate does
not, for any reason, appear in the Eastern Edition of The Wall Street Journal
for any day, then the Base Rate shall be determined for such day, for purposes
of this definition, by reference to such other comparable publicly available
publication or service for displaying such rate as may be selected by the Bank.
The Base Rate may change from time to time, all such changes to be effective
immediately after such rate is established and designated.

 

“Base Rate Loan” means any Revolving Loan, or any portion thereof, which bears
interest based on the Base Rate.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrowing” means the incurrence of indebtedness pursuant to the extension of a
Revolving Loan.

 

“Business Day” means any of the days on which banks are open for the purposes of
conducting commercial banking business in the State of New Jersey.

 

“Capital Lease” shall mean any lease which, in accordance with GAAP, is required
to be capitalized on the books of the lessee.

 

“Capitalized Lease Obligations” shall mean the principal portion of Debt
represented by obligations under a Capital Lease and the amount of such
principal portion shall be the capitalized amount of such obligations determined
in accordance with the principles referred to in the definition “Capital Lease”.

 

“Cash Equivalents” (i) marketable direct obligations issued or unconditionally
guaranteed by the United States Government or issued by any agency thereof and
backed by the full faith and credit of the United States; (ii) marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof and, at the
time of acquisition, having the highest rating obtainable from either Standard &
Poor’s or Moody’s Investors Service, Inc.; (iii) commercial paper of any
domestic issuer at the time of acquisition, having a rating satisfying the
requirements of clause (ii) above; and (iv) money market or time deposits,
certificates of deposit or bankers’ acceptances issued by the Bank or any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia having combined capital and surplus of
not less than $100,000,000.

 

2



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, 42 U.S.C. §§9601 et seq.

 

“Change of Control” means: (a) the acquisition by any Person or group (as such
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended), of beneficial ownership, directly or indirectly, of fifty percent
(50%) or more of the voting power of the total outstanding capital stock of the
Borrower; or (b) during any period of two (2) consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of the
Borrower (together with any new directors whose election or nomination for
election was approved by a vote of at least 66- 2/3% of the directors then still
in office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
still in office; or (c) Interep New Media, Inc. shall cease to own at least 60%
of the voting power of the outstanding capital stock of Interep Interactive,
Inc.; or (d) the Borrower shall cease to own 100% of the capital stock of any
other Guarantor; or (e) Interep Interactive, Inc. shall cease to own at least a
majority of the voting power of the outstanding capital stock of Cybereps, Inc.

 

“Closing Date” means the date of execution and delivery of this Agreement and
the other Transaction Documents.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning set forth in Section 3.1.5 hereof.

 

“Commitment Fee” has the meaning set forth in Section 2.1.7 hereof.

 

“Compliance Certificate” shall mean, with respect to any financial statements or
audit of the Borrower, a certificate, in the form of Exhibit D hereto, signed by
an Authorized Officer of the Borrower certifying: (a) that to the best of his or
her knowledge, the Credit Parties are in compliance with all of their respective
obligations under the Transaction Documents; (b) that no Event of Default has
occurred since the beginning of the period covered by such financial statements
or during the period since the last audit, as applicable; and (c) that the
Credit Parties are in compliance with the covenants set forth in Sections 7.11
through 7.15 hereof during the applicable measuring period ending on the date of
such financial statements or audit, together with a worksheet detailing the
calculation of such financial covenants.

 

“Contract Termination Revenue” means the aggregate amount of revenue (including
cash and accruals in accordance with GAAP) received by the Credit Parties from
buyouts of the Credit Parties’ National Representative Contracts.

 

“Credit Party” and “Credit Parties” have the meanings set forth in the preamble
to this Agreement.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by

 

3



--------------------------------------------------------------------------------

bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable (including without limitation, payment for services
rendered) arising in the ordinary course of business, (iv) all obligations of
such Person as lessee under any Capital Lease, (v) all debt or obligations,
secured by a Lien on any asset owned or held by such Person regardless of
whether or not such Person has assumed or become liable for the payment of such
Debt, (vi) all obligations of such Person to reimburse any bank or other person
in respect of amounts paid under a letter of credit or similar instrument and
(vii) all debt or obligations (whether or not contingent) of others guaranteed
by such Person.

 

“Default Rate” means (i) in the case of Base Rate Loans, the Base Rate plus the
Interest Rate Margin applicable thereto plus 2½%, and (ii) in the case of LIBOR
Rate Loans, the LIBOR Rate plus the Interest Rate Margin applicable thereto plus
5½%.

 

“Eligible Accounts Receivable” shall mean those accounts receivable created by
the Borrower or any other Credit Party in the ordinary course of its business,
arising from the Borrower’s or such other Credit Party’s rendition of services
and which are considered by the Bank, in its commercially reasonable judgment,
to be eligible. Without limiting the generality of the foregoing, the following
accounts receivable shall not be considered eligible:

 

(i) accounts receivable that are not payable in U.S. Dollars;

 

(ii) accounts receivable that are not subject to a perfected security interest
of first priority in favor of the Bank;

 

(iii) accounts receivable that are unpaid more than 120 days past the invoice
date thereof;

 

(iv) accounts receivable generated through the “unwired network”;

 

(v) accounts receivable that arose from the purchase or buyout of National
Representative Contracts;

 

(vi) accounts receivable that are subject to a material dispute or subject to a
claim of offset or a contra account;

 

(vii) accounts receivable that are not yet earned by the final delivery of goods
or rendition of services, as applicable, by the Borrower to the applicable
account debtor;

 

(viii) accounts receivable owed to the Borrower or any other Credit Party by a
station or other obligor located outside the United States;

 

(ix) accounts receivable owed by an account debtor that is insolvent, the
subject of bankruptcy proceedings or has gone out of business;

 

(x) accounts receivable that have been materially restructured, extended,
amended or modified; and

 

4



--------------------------------------------------------------------------------

(xi) that portion of accounts receivable that constitutes advertising, finance
charges, service charges or sales or excise taxes.

 

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” has the meaning set forth in Section 8.1 hereof.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other entity as may be approved by
a significant segment of the accounting profession, applied on a basis
consistent with (a) the application of the same in prior fiscal periods, (b) the
principles that have been employed by the accountants in preparing the financial
statements of the Borrower referred to in Section 6.1.1, and (c) the accounting
principles generally utilized in the Borrower’s industry. In the event that any
accounting change of the Financial Accounting Standards Board shall be
promulgated resulting in a change in the method of calculation of financial
covenants, financial standards or other terms in this Agreement, then the Credit
Parties and the Bank agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such accounting changes
to the effect that the criteria for evaluating each Credit Party’s financial
condition shall be the same after such accounting changes as if such accounting
changes had not been made. Until such time as such an amendment shall have been
executed and delivered by the Credit Parties and the Bank, all financial
covenants, financial standards and other terms in this Agreement shall continue
to be calculated or construed as if such accounting changes had not occurred.

 

“Governmental Authority” means any Federal, state, county, municipal or other
governmental department, agency, commission, board, bureau, instrumentality,
official or court, in each case whether of the United States or foreign.

 

“Guarantor” has the meaning set forth in the preamble to this Agreement.

 

“Guaranty” means each instrument of guaranty executed by a Guarantor in favor of
the Bank, in the form of Exhibit F.

 

“Hazardous Substance” means any hazardous, toxic, contaminating or polluting
substance or waste, including asbestos, petroleum products and radioactive
materials.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the interest
period applicable thereto, as selected pursuant to Section 2.2.3.

 

“Interest Rate Margin” means the margin of interest applicable to all Revolving
Loans, and shall equal one percent (1%) in the case of Base Rate Loans, and four
percent (4%) in the case of LIBOR Rate Loans.

 

“Laws” means all Federal, state and local statutes, rules, regulations,
directives, and orders, including without limitation those promulgated by any
Governmental Authority and those relating to environmental protection (including
without limitation CERCLA,

 

5



--------------------------------------------------------------------------------

and other state and federal regulations, ordinances, provisions, permits and
rules relating to the generation, treatment, storage, transportation and
disposal of any Hazardous Substances), occupational safety and health, and equal
employment practices.

 

“LIBOR Rate” means, with respect to any LIBOR Rate Loan for any Interest Period,
the rate appearing in the “Money Rates” Section of The Wall Street Journal as
the London Interbank Offered Rate for dollar deposits in amounts substantially
equal to the principal amount of such LIBOR Rate Loan, with a maturity of
comparable duration to such Interest Period, at approximately 9:00 am. (New York
time), two Business Days prior to the commencement of such Interest Period,
provided, however, that (i) if more than one such rate appears in the “Money
Rates” Section of The Wall Street Journal on such day, then the LIBOR Rate with
respect to such LIBOR Rate Loan for such Interest Period shall be the highest of
such rates and (ii) if such rate is not available at such time for any reason,
then the LIBOR Rate with respect to such LIBOR Rate Loan for such Interest
Period shall be the arithmetic average of the rates of interest per annum
(rounded upwards, if necessary, to the next  1/16th of 1%) which the Bank is
offered on deposits of United States Dollars on the London Interbank Market on
or about 9:00 a.m. (New York time) two Business Days prior to the commencement
of such Interest Period in amounts substantially equal to the principal amount
of such LIBOR Rate Loan, with a maturity of comparable duration to such Interest
Period.

 

“LIBOR Rate Loan” means any Revolving Loan, or any portion thereof, which bears
interest based on the LIBOR Rate.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien (statutory or otherwise), preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever in respect of any
property of a Person, whether granted voluntarily or imposed by law (including,
without limitation, any title retention agreement, any Capital Lease or any
financing lease having substantially the same economic effect as any of the
foregoing) and the filing of any financing statement or similar notice under the
UCC or comparable law of any jurisdiction in respect of any of the foregoing.

 

“Loan” and “Loans” mean any and all Revolving Loans from time to time made
hereunder by the Bank to the Borrower.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Credit Parties, taken as a whole, or (ii) any
Credit Party’s ability to perform its obligations under any Transaction Document
to which it is a party, or (iii) the ability of the Bank to enforce the
Obligations or to realize upon the Collateral, or (iv) the value of the
Collateral or the amount which the Bank would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in a liquidation of
the Collateral, or (v) the ability of any guarantor of the Obligations to
perform his, her or its obligations under the applicable guaranty or (vi) the
ability of the Bank to enforce any guaranty of the Obligations.

 

6



--------------------------------------------------------------------------------

“Maximum Available Revolving Credit” means $10,000,000, which is the maximum
amount of Revolving Loans which may be outstanding at any one time under this
Agreement.

 

“National Representative Contract” means, with respect to any Person, a contract
between such Person and a radio station or a group of radio stations, which
provides such Person with commissions for the advertising representation
services it provides.

 

“Net Income (Loss)” means, for any period, net income or loss after taxes, (if
any), of Borrower and its Subsidiaries on a consolidated basis, determined in
accordance with GAAP.

 

“Notice of Borrowing” has the meaning set forth in Section 2.1.2 hereof.

 

“Obligations” means, collectively, all of the indebtedness, obligations,
liabilities, and agreements of every kind and nature of the Credit Parties to or
with the Bank, whether direct or indirect, absolute or contingent, including,
without limitation, of any guarantor of Borrower’s indebtedness, obligations,
liabilities and agreements to or with the Bank, now existing or hereafter
arising, and now or hereafter contemplated, pursuant to the Transaction
Documents, including without limitation any future advances, renewals,
extensions or changes in form of, or substitutions therefor, any reimbursement
obligations, and all interest, late charges, costs and expenses on any of the
foregoing (including, without limitation, interest accruing after the maturity
of the Revolving Loans and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Credit Party).

 

“Operating EBITDA” means, for any period: (a) Net Income (Loss), plus (b) all
taxes on income plus state and local franchise and corporation taxes paid by the
Borrower and any of its Subsidiaries plus (c) all interest expense deducted in
determining such Net Income, plus (d) all depreciation and amortization expense
and other non-cash charges (including, without limitation, non-cash charges
resulting from the repricing of employee stock options), plus (e) severance
costs expensed but not yet paid in cash, less (f) extraordinary gains, plus (g)
extraordinary losses, less (h) Contract Termination Revenue, in each case for
such period, in each case in connection with Borrower and its Subsidiaries, on a
consolidated basis.

 

“Permits” has the meaning given to such term in Section 5.15 hereof.

 

“Permitted Liens” has the meaning given to such term in Section 7.4 hereof.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint stock company, trust, estate, unincorporated
organization, joint venture, or a Governmental Authority.

 

“Property” has the meaning set forth in Section 3.1.4.

 

“Reportable Event” has the meaning given to such term in Section 4043(b) of
ERISA or regulations issued thereunder.

 

7



--------------------------------------------------------------------------------

“Revolving Credit Facility” has the meaning set forth in the preamble to this
Agreement.

 

“Revolving Loan Maturity Date” means the date which coincides with the third
yearly anniversary of the Closing Date, or such later date, if any, as shall be
agreed to in writing by the Bank, in its sole discretion, pursuant to Section
2.1.5.

 

“Revolving Loans” has the meaning set forth in the preamble to this Agreement,
which Revolving Loans, until the Revolving Loan Maturity Date, may be borrowed,
repaid and reborrowed to the extent of the Maximum Available Revolving Credit,
all as more fully described in Section 2.1 hereof.

 

“Revolving Note” has the meaning set forth in Section 2.1.5.

 

“Security Documents” means, collectively, this Agreement, the Trademark Security
Agreement, the Pledge Agreement and each UCC-1 financing statement relating
thereto filed against any Credit Party, as debtor, by the Bank, as secured
party.

 

“Subordinated Debt” means the Debt evidenced by those certain Series A and
Series B Senior Subordinated Notes due 2008 of the Borrower in the original
principal amount of $100,000,000, issued pursuant to that certain Indenture
dated as of July 2, 1998 among the Borrower, the guarantors party thereto and
Fleet Bank, N.A. (as successor-by-merger to Summit Bank), as indenture trustee.

 

“Subsidiary” of a Person means a corporation or other entity in which that
Person directly or indirectly owns or controls the shares of stock or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or appoint other managers of such corporation or other
entity.

 

“Trademark Security Agreement” has the meaning set forth in Section 3.1.2.

 

“Transaction Documents” means this Agreement, the Revolving Note, the Security
Documents, the Guaranties and each other document, instrument, assignment,
certificate or agreement executed in connection with any of the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended from time to time.

 

“Unused Line Fee” has the meaning set forth in Section 2.1.6.

 

“Value” means, with respect to any National Representative Contract at any date,
an amount equal to the product of (x) the average monthly commissions earned
pursuant to such contract during the twelve (12) months immediately preceding
such date, multiplied by (y) the number of months remaining in the term of such
contract.

 

8



--------------------------------------------------------------------------------

“Value Report” means a report prepared by the Borrower setting forth the Value
for each National Representative Contract to which any Credit Party is a party
and the details necessary for the calculation thereof, all in a form acceptable
to the Bank.

 

Section 1.3 Business Day. Whenever any payment or other obligation hereunder or
under any other Transaction Document is due on a day other than a Business Day,
such payment or obligation shall be paid or performed on the next succeeding
Business Day, and such extension of time shall in each case be included in the
computation of interest and charges.

 

ARTICLE 2 THE REVOLVING LOANS

 

Section 2.1 The Revolving Loans. Provided that no Event of Default or event, act
or occurrence which with the passage of time or giving of notice or both would
become an Event of Default, has occurred and is continuing, and subject to the
terms and conditions set forth herein, commencing on the Closing Date and
expiring on the Revolving Loan Maturity Date, the Bank agrees to extend the
Revolving Credit Facility to the Borrower, pursuant to which the Bank agrees to
make Revolving Loans to the Borrower up to the Maximum Available Revolving
Credit. The Borrower may, in accordance with the terms of Section 2.1.1 below,
borrow from time to time and repay and reborrow, Revolving Loans.

 

2.1.1 Revolving Loans Made After the Closing Date. Prior to the Revolving Loan
Maturity Date, the Borrower may request the Bank to make a Revolving Loan on any
Business Day. The principal amount of any requested Revolving Loan, when
aggregated with the unpaid principal balance of all other then outstanding
Revolving Loans, may not exceed the lesser of (a) the amount of the Maximum
Available Revolving Credit then in effect or (b) the aggregate principal amount
of Revolving Loans permitted to be outstanding under Section 2.1.9. The minimum
principal amount of each Revolving Loan shall be $100,000 and, if greater, shall
be in integral multiples of $50,000 (or such lesser amount such that the total
amount of Revolving Loans to be outstanding after giving effect to such
Borrowing shall not exceed the lesser of (a) Maximum Available Revolving Credit
or (b) the aggregate principal amount of Revolving Loans permitted to be
outstanding under Section 2.1.9).

 

2.1.2 Notice of Borrowing After Closing Date. After the Closing Date, subject to
Sections 2.1 and 2.1.1, whenever the Borrower desires the Bank to make a
Revolving Loan, an Authorized Officer shall give the Bank prior to noon (Eastern
Standard Time) on (x) the proposed date of such Borrowing, in the case of a Base
Rate Loan, or (y) the second Business Day preceding the proposed date of such
Borrowing, in the case of a LIBOR Rate Loan, proper written notice of a
Borrowing of such Revolving Loan (a “Notice of Borrowing”). Each such Notice of
Borrowing shall be in substantially the form of Exhibit B, shall be deemed a
representation by the Borrower that all conditions precedent to such Borrowing
have been materially satisfied and shall specify (i) the proposed date of
Borrowing (which shall be a Business Day), (ii) the amount of the proposed
Revolving Loan, (iii) the amount then available for Borrowing, (iv) whether all
or any portion of the proposed Revolving Loan will be borrowed as a Base Rate
Loan or a LIBOR Rate Loan, and (v) if any portion of the Proposed Revolving Loan
will be borrowed as a LIBOR Rate Loan, the Interest Period applicable thereto.

 

9



--------------------------------------------------------------------------------

2.1.3 Distribution of Funds. Upon satisfaction or waiver of the conditions
precedent specified in Article 4, the Bank shall cause the proceeds of Revolving
Loans to be made available to the Borrower or its designee on the date requested
by the Borrower by depositing such proceeds in the deposit account of the
Borrower with the Bank or in accordance with the Borrower’s written instructions
to the Bank.

 

2.1.4 Excess Over Maximum Available Revolving Credit. The Borrower agrees that
the aggregate unpaid principal balance of all Revolving Loans at any one time
outstanding hereunder shall not exceed the lesser of (a) the amount of the
Maximum Available Revolving Credit or (b) the aggregate principal amount of
Revolving Loans permitted to be outstanding under Section 2.1.9 and that if, for
any reason, such aggregate unpaid principal balance should at any time exceed
such amount, then, in all cases, the Borrower shall immediately notify the Bank
and shall promptly, but not more than one (1) Business Day later, pay to the
Bank in cash an amount equal to such excess.

 

2.1.5 Revolving Note; Maturity of Revolving Loans. The obligation of the
Borrower to repay the Revolving Loans shall be evidenced by the Borrower’s
promissory note of even date herewith in the original principal amount equal to
the Maximum Available Revolving Credit, in substantially the form of Exhibit A
(the “Revolving Note”). All indebtedness under the Revolving Note shall bear
interest as set forth in Section 2.2. The Revolving Note shall be dated the date
of this Agreement, shall mature on, and the indebtedness in respect of the
Revolving Loans, all accrued and unpaid interest thereon, and all other
Obligations, shall mature and become due and payable in full on, the Revolving
Loan Maturity Date. Prior to the second anniversary of the Closing Date, upon
completion of a satisfactory review of the operations and financial condition of
the Credit Parties and required due diligence, the Bank will consider a two-year
extension of the Revolving Loan Maturity Date and may, in its sole discretion,
grant such extension, provided that in no event shall an extension of the
Revolving Loan Maturity Date beyond June 15, 2008 be considered or granted.

 

2.1.6 Unused Line Fee. From the Closing Date the Borrower agrees to pay to the
Bank a fee with respect to the unused portion of the Maximum Available Revolving
Credit at an annual rate equal to 0.50% per annum of the difference between (i)
the Maximum Available Revolving Credit and (ii) the daily average principal
balance of Revolving Loans (the “Unused Line Fee”). Such Unused Line Fee shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter, with final payment due on the Revolving Loan Maturity Date.

 

2.1.7 Commitment Fee. The Borrower agrees to pay to the Bank a commitment fee in
the amount of $150,000 (the “Commitment Fee”), of which $75,000 has been paid by
the Borrower to the Bank prior to the date hereof. The Commitment Fee shall
compensate the Bank for the costs associated with the origination, structuring,
processing and approving of the transactions contemplated by this Agreement. The
balance of the Commitment Fee shall be due on the Closing Date, and may be paid
by charging the Borrower’s account with the Bank for the amount of such balance.

 

2.1.8 Use of Proceeds. The proceeds of the Revolving Loans shall be used solely
as follows: (a) the proceeds of the Revolving Loans made on the Closing Date
shall

 

10



--------------------------------------------------------------------------------

be used to pay in full all obligations, liabilities and indebtedness of the
Borrower under that certain Credit Agreement, dated as of November 7, 2002,
among the Borrower, the guarantors and lenders parties thereto, and Guggenheim
Investment Management, LLC, as collateral agent, and all costs, fees and
expenses incurred in connection therewith or due hereunder; and (b) the proceeds
of Revolving Loans made after the Closing Date shall be used for the Borrower’s
working capital purposes and other general business purposes and for future
acquisitions of National Representative Contracts.

 

2.1.9 Limitation on Revolving Loans in Certain Circumstances. Notwithstanding
anything herein to the contrary, in the event that the amount of the Credit
Parties’ combined commission revenue for any period of four consecutive fiscal
quarters is 25% less than the amount of the Credit Parties’ combined commission
revenue for the immediately preceding period of four fiscal quarters, then (a)
at all times thereafter, the aggregate principal amount of Revolving Advances
outstanding shall not exceed the lesser of (i) 70% of the amount of Eligible
Receivables and (ii) the Maximum Available Revolving Credit and (b) on the first
day of each month thereafter, and on the date of each Revolving Advance made
thereafter, the Borrower shall deliver a borrowing base certificate to the Bank,
signed by an Authorized Officer, which shall set forth the amount of Eligible
Receivables as of the last day of the preceding month and such other information
with respect to Eligible Receivables as the Bank may request.

 

Section 2.2 Interest.

 

2.2.1 Interest Rate.

 

(a) The unpaid principal amount of each Base Rate Loan shall bear interest from
the date such Base Rate Loan was made, converted from a LIBOR Rate Loan or
continued, until maturity (whether by acceleration or otherwise), unless sooner
converted into a LIBOR Rate Loan, at a rate per annum which shall equal the Base
Rate in effect from time to time plus the Interest Rate Margin then applicable
to Base Rate Loans.

 

(b) The unpaid principal amount of each LIBOR Rate Loan shall bear interest from
the date such LIBOR Rate Loan was made, converted from a Base Rate Loan or
continued, until maturity (whether by acceleration or otherwise), unless sooner
converted to a Base Rate Loan, at a rate per annum which shall equal the
relevant LIBOR Rate plus the Interest Rate Margin then applicable to LIBOR Rate
Loans.

 

(c) Interest shall accrue from and including the date of any Borrowing to but
excluding the date of any repayment thereof and shall be payable: (i) monthly in
arrears on the first Business Day of each month beginning October 1, 2003; and
(ii) on any prepayment of principal (on the amount prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

 

(d) All computations of interest hereunder shall be made based on the actual
number of days elapsed over a year consisting of 360 days. The Bank, upon
determining the interest rate for any borrowing of LIBOR Rate Loans for any
Interest Period (which determination need not be made until one (1) day prior to
the date of such Borrowing),

 

11



--------------------------------------------------------------------------------

shall promptly notify the Borrower. Such determination shall, absent manifest
error, be final, conclusive and binding upon the Borrower.

 

2.2.2 Conversion Option. Subject to the other provisions of Section 2.2, the
Borrower shall have the option to convert on any Business Day the rate on which
interest accrues in respect of any Revolving Loan, or portion thereof (which
portion shall not be less than $100,000) to either a Base Rate Loan or a LIBOR
Rate Loan; provided that except as otherwise provided in Section 2.2.4, LIBOR
Rate Loans may be converted into Base Rate Loans or continued as LIBOR Rate
Loans only on the last day of an Interest Period applicable thereto. Each such
conversion (or continuation) shall be effected by an Authorized Officer of the
Borrower giving the Bank prior to noon (New York time) at least three (3)
Business Days (or the same Business Day in the case of a conversion to Base Rate
Loans) prior written notice (or telephonic notice promptly confirmed in writing)
(each a “Notice of Continuance/Conversion”) substantially in the form of Exhibit
C-1 or C-2, as applicable, specifying the Revolving Loan (including the amount
thereof) to be so converted or continued, the type of Revolving Loan to be
converted into and (after being converted into or continued as a LIBOR Rate
Loan), the Interest Period to be initially applicable thereto. Notwithstanding
the foregoing, subject to the terms of Section 2.2.4(d), if an Event of Default
has occurred and is continuing during any Interest Period in respect of any
Borrowing of a LIBOR Rate Loan, such LIBOR Rate Loan shall be immediately
converted into a Base Rate Loan and shall bear interest at the Default Rate. If
no Notice of a Continuance/Conversion shall have been delivered with respect to
a LIBOR Rate Loan on or before noon (New York time) on the third Business Day
prior to the last day of the Interest Period applicable thereto, such LIBOR Rate
Loan shall be automatically converted to a Base Rate Loan.

 

2.2.3 Interest Periods.

 

(a) At the time the Borrower gives a Notice of Borrowing or Notice of
Continuance/Conversion in respect of the making of, continuance of, or
conversion into, a LIBOR Rate Loan, it shall have the right to elect, by giving
the Bank written notice (or telephonic notice promptly confirmed in writing),
the Interest Period applicable to the Borrowing of such LIBOR Rate Loan, which
Interest Period shall, at the option of the Borrower, consist of one, two or
three months. Notwithstanding anything to the contrary contained herein:

 

(b) The initial Interest Period for the borrowing of a LIBOR Rate Loan shall
commence on the date of such Borrowing (including the date of any conversion
from a Base Rate Loan) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the date on which the next preceding
Interest Period expires;

 

(c) If any Interest Period relating to a Borrowing of a LIBOR Rate Loan begins
on a date for which there is no numerically corresponding date in the calendar
month in which such Interest Period ends, such Interest Period shall end on the
last Business Day of such calendar month;

 

(d) If any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period in respect of a LIBOR Rate Loan would
otherwise

 

12



--------------------------------------------------------------------------------

expire on a day which is not a Business Day but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the next preceding Business Day;

 

(e) No Interest Period shall extend beyond the Revolving Loan Maturity Date; and

 

(f) No more than five LIBOR Rate Loans with different Interest Periods may be
outstanding at any one time.

 

2.2.4 Special Provisions Applicable to Adjustment of LIBOR Rate.

 

(a) The LIBOR Rate may be automatically adjusted by the Bank on a retroactive
basis to take into account the additional or increased cost of maintaining any
necessary reserves for Eurodollar deposits or increased cost due to any change
in applicable law or regulation or the interpretation thereof by any
Governmental Authority charged with the administration thereof or the
introduction of any law or regulation occurring subsequent to the commencement
of the then applicable Interest Period, including but not limited to changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), that increases the cost to the Bank
of funding a LIBOR Rate Loan. The Bank shall promptly give the Borrower notice
of such a determination and adjustment and the Borrower may, by notice to the
Bank: (x) require the Bank to furnish a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment; and/or (y) may either (i) if a Notice of Borrowing or Notice of
Continuance/Conversion has been given with respect to the affected LIBOR Rate
Loan, cancel such notice by giving the Bank telephonic notice (confirmed
promptly in writing) thereof on the same date the Borrower was notified pursuant
to this subsection, or (ii) if the affected LIBOR Rate Loan is still
outstanding, upon at least three Business Days’ notice to the Bank, require the
Bank to convert each such LIBOR Rate Loan into a Base Rate Loan, or prepay such
LIBOR Rate Loan; provided, that the Borrower shall compensate the Bank as set
forth in Section 2.2.4(d) hereof.

 

(b) In the event that the Bank shall have reasonably determined that Eurodollar
deposits equal to the amount of the LIBOR Rate Loan requested, for the Interest
Period specified, are unavailable or that a LIBOR Rate will not adequately and
fairly reflect the cost of making or maintaining such LIBOR Rate Loan during the
Interest Period specified or, that by reason of circumstances affecting
Eurodollar markets, adequate and reasonable means do not exist for ascertaining
a LIBOR Rate applicable to the specified Interest Period, the Bank shall
promptly give notice of such determination to the Borrower that a LIBOR Rate
Loan is not available, and any Notice of Borrowing or Notice of
Continuance/Conversion given by the Borrower with respect to Borrowing,
conversion or continuance of LIBOR Rate Loans which have not been incurred shall
be deemed rescinded by the Borrower. A determination by the Bank pursuant to
this subsection shall be conclusive.

 

(c) In the event that it becomes unlawful for the Bank to maintain Eurodollar
liabilities sufficient to fund a LIBOR Rate Loan (other than by reason of any
act or omission of the Bank which is grossly negligent or which evidences
willful misconduct),

 

13



--------------------------------------------------------------------------------

then the Bank shall notify the Borrower and the Bank’s obligation hereunder to
advance or maintain LIBOR Rate Loans shall be suspended until such time as the
Bank may again offer LIBOR Rate Loans. If any affected LIBOR Rate Loan is still
outstanding, the Bank shall require, as promptly as practicable, that the
Borrower either: (i) convert such LIBOR Rate Loan into a Base Rate Loan, or (ii)
prepay such LIBOR Rate Loan; provided, that in connection with any such
prepayment, the Borrower shall compensate the Bank as set forth in Section
2.2.4(d) hereof.

 

(d) The Borrower shall compensate the Bank, upon written request by the Bank,
for reasonable losses, expenses and liabilities (including, without limitation,
such factors as any interest paid by the Bank to lenders of funds borrowed by it
to make or carry its LIBOR Rate Loans and any loss sustained by the Bank in
connection with the re-deployment of such funds based upon the difference
between the amount earned in connection with re-deployment of such funds and the
amount payable by the Borrower if such funds had been borrowed or remained
outstanding) which the Bank may sustain with respect to the LIBOR Rate Loans:
(i) if for any reason (other than a default or error by the Bank) a Borrowing of
any such LIBOR Rate Loan does not occur on a date specified therefor in a Notice
of Borrowing or a Notice of Continuance/Conversion or in a telephonic request
for borrowing or conversions, or a successive Interest Period in respect of any
such LIBOR Rate Loan does not commence after notice thereof is given pursuant to
Section 2.2.2, (ii) if any prepayment (pursuant to Sections 2.3.1) by
acceleration or otherwise, or conversion of any LIBOR Rate Loans occurs on a
date which is not the last day of the Interest Period applicable to that Loan
(as required pursuant to 2.2.2 or otherwise), (iii) if any prepayment of any
such LIBOR Rate Loan is not made on any date specified in a notice of prepayment
given by the Borrower, and (iv) any other failure by the Borrower to repay a
LIBOR Rate Loan when required by the terms of this Agreement, including an
election by the Borrower made pursuant to Section 2.2.4.

 

(e) Notwithstanding any other provision of this Section 2.2.4, the Bank shall
not apply the provisions thereof with respect to the Borrower if it shall not at
the time be the general policy or practice of the Bank exercising its rights
thereunder to apply the provisions similar to those of Section 2.2.4 to other
borrowers in substantially similar circumstances under substantially comparable
provisions of other credit agreements.

 

Section 2.3 Payments.

 

2.3.1 Voluntary Prepayments. The Borrower shall have the right to prepay
Revolving Loans in whole or in part, from time to time, without penalty or
premium, on the following terms and conditions: (i) the Borrower shall give the
Bank written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay the Revolving Loans, and the amount of such prepayment, which
notice shall be given by the Borrower at least two (2) Business Days prior to
the date of such prepayment; (ii) each partial prepayment of any Revolving Loan
shall be in the aggregate principal amount of at least $100,000 and integral
multiples of $50,000 in excess of that amount; and (iii) LIBOR Rate Loans may be
prepaid at any time, subject to payment of any breakage costs hereunder.

 

2.3.2 Application of Prepayments. Prepayments to be applied pursuant to Section
2.3.1 shall be applied first to the unpaid amount of any fees and expenses
payable

 

14



--------------------------------------------------------------------------------

hereunder, second to accrued and unpaid interest hereunder and finally to reduce
the then outstanding and unpaid principal balance of the Revolving Loans, at the
discretion of the Bank.

 

Section 2.4 General Provisions Relating to Payments, Etc. The Borrower agrees to
maintain an account with the Bank at all times during which any Revolving Loans
remain outstanding. The Borrower hereby authorizes the Bank to charge, and the
Bank shall charge, such account in order to satisfy the Borrower’s obligations
hereunder (including, without limitation, the obligation to pay interest on the
Revolving Loans monthly), but only as and when such obligations are due and
payable (including upon acceleration after an Event of Default).

 

2.4.1 Post-Maturity Interest. Any principal payments on the Revolving Loans not
paid when due and, to the extent permitted by applicable law, any interest
payment on the Revolving Loans not paid when due, whether at the Revolving Loan
Maturity Date, or by acceleration by reason of default or after commencement of
bankruptcy or insolvency proceedings initiated by or against the Borrower, or
otherwise, shall thereafter, until paid, bear interest payable upon demand at
the Default Rate.

 

2.4.2 Invalidity. If at any time the rate being charged to the Borrower under
this Agreement or the Revolving Note shall be deemed by any Governmental
Authority to exceed the maximum rate of interest permitted by applicable Laws,
then, without affecting the validity or enforceability of this Agreement or any
part thereof or the Revolving Note or any other Transaction Document, such rate
shall be suspended and there shall be charged instead the maximum rate
permissible under such Laws for such time as such rate would be deemed
excessive.

 

2.4.3 Late Charges. In the event that any payment shall not be received by the
Bank within five (5) Business Days of its due date, the Borrower shall, to the
extent permitted by law, pay a late charge in the amount of 5% of the overdue
payment (but in no event to be less than $25 nor more than $2,500). Any such
late charge assessed is immediately due and payable.

 

ARTICLE 3 COLLATERAL SECURITY

 

Section 3.1 Collateral. As security for the performance of this Agreement and
for the prompt and complete payment of the all Obligations when due (whether at
the Revolving Loan Maturity Date, by acceleration or otherwise), each Credit
Party hereby grants to the Bank the following:

 

3.1.1 Security Interest in Proceeds of National Representative Contracts. A
first priority lien on and security interest in all of such Credit Party’s
right, title and interest in, to and under all cash and non-cash proceeds of,
and all rights to receive payment under, all National Representative Contracts,
whether now existing or hereafter created or assumed or to which such Credit
Party becomes a party.

 

3.1.2 Security Interest in Trademarks. A first priority lien on and security
interest in all of such Credit Party’s right, title and interest in, to and
under all of such Credit Party’s service marks, trademarks, trade names, trade
dress, and related general intangibles, all registrations, recordings,
applications for registration, and renewals of

 

15



--------------------------------------------------------------------------------

registrations thereof, and the goodwill of the business symbolized thereby,
whether now owned or hereafter acquired, pursuant to an agreement (the
“Trademark Security Agreement”) in form and substance satisfactory to the Bank.

 

3.1.3 Pledge Agreement. A pledge in favor of the Bank from the owners of the
capital stock of and other ownership interests in each Guarantor of all of such
Persons’ right, title and interest in and to such capital stock and other
ownership interests, together with all of such Person’s right, title and
interest in, to and under any stockholders’ or similar agreement in the form of
Exhibit G (the “Pledge Agreement”).

 

3.1.4 Property and Assets. A first priority lien on and security interest in all
of such Credit Party’s property and assets, whether personal or intangible or
tangible, wherever located, whether now owned or hereafter acquired or arising,
(excluding any National Representative Contracts, but including all proceeds
thereof and rights to receive payments thereunder), all proceeds and products
thereof and all additions, modifications and replacements thereto and all parts
and accessories thereto (collectively the “Property”), including without
limiting the generality of the foregoing, the following properties, assets and
rights owned by such Credit Party or in which such Credit Party has an interest:

 

(a) all accounts, accounts receivable and contract rights, including but not
limited to rights in, to and under supplier contracts, distribution, barter,
trade, and advertising commitments and agreements;

 

(b) all rights to the payment of money, including tax refund claims, insurance
proceeds and indemnity, warranty and tort claims and all rights to proceeds of
any termination, including any partial termination, of employee benefit plans;

 

(c) all chattel paper, documents, instruments and securities and contract rights
and general intangibles, including without limitation all right, title and
interest of such Credit Party in and to all patents, copyrights, service marks,
tradenames, trademarks, tradestyles, corporate names, fictitious names,
logotypes, designs and trade dress, slogans, and any renewals thereof, the right
to file and prosecute applications therefor, and similar intellectual property
anywhere in the world and the good will of the business connected with the use
of and symbolized by any patents, copyrights, service marks, tradenames,
trademarks, tradestyles, corporate names, fictitious names, logotypes, designs
and trade dress, and any renewals thereof, together with all assets which
uniquely reflect the good will of the business of such Credit Party, including
but not limited to, such Credit Party’s trade names, customer lists, trade
secrets, corporate and other business records, advertising materials, operating,
sales and programming manuals, methods, processes, and know-how, sales
literature, drawings, specifications, descriptions, inventions, catalogues,
copyrights, and confidential information;

 

(d) all furniture, fixtures, machinery, equipment, inventory, supplies, raw
materials, work in progress, goods, including goods returned or repossessed,
books and records, all computer hardware and software;

 

16



--------------------------------------------------------------------------------

(e) to the extent permitted by applicable Laws, any and all Permits and license
rights issued or granted to such Credit Party by any Governmental Authority; and

 

(f) all limited liability, partnership, joint venture, capital stock, or other
equity interest, if any, owned by such Credit Party (excluding the shares of
Cybereps, Inc. owned by Interep Interactive, Inc.).

 

3.1.5 Proceeds of Collateral. A first priority lien on and security interest in
all cash and non-cash proceeds (including insurance proceeds) and products of
all of the foregoing items referenced in this Section 3.1, subject to Permitted
Liens (all of the foregoing, collectively for all Credit Parties, are
hereinafter referred to as the “Collateral”).

 

3.1.6 Perfection of Security Interests in Collateral. On the Closing Date, each
Credit Party shall deliver to Bank such financing statements on form UCC-1, and
such other documents and agreements as, to the reasonable satisfaction of
counsel for the Bank, shall be sufficient, upon filing, to perfect a first
priority security interest in all of the Collateral. Each Credit Party hereby
authorizes the Bank to file all such financing statements, together with any
amendments and continuations thereof.

 

ARTICLE 4 CONDITIONS OF LENDING

 

Section 4.1 Conditions Precedent to Initial Revolving Loans. The obligation of
the Bank hereunder to make any Revolving Loan on the Closing Date is subject to
the fulfillment of the following conditions precedent:

 

4.1.1 Agreement and Other Transaction Documents. The Bank shall have received a
duly executed original of this Agreement and each of the other Transaction
Documents, each conforming to the requirements hereof and executed by a duly
authorized signatory of each party thereto (other than the Bank).

 

4.1.2 Legal Opinion of Counsel to the Borrower. The Bank shall have received an
opinion, dated the Closing Date, of Salans, as counsel to the Borrower and
Guarantors, satisfactory to the Bank and its counsel.

 

4.1.3 Resolutions of Board of Directors. The Bank shall have received a copy of
the resolutions of the Board of Directors or similar governing body of each
Credit Party authorizing (i) the execution, delivery and performance of each of
the Transaction Documents to which such Credit Party is a party and (ii) the
granting by such Credit Party of each of the security interests and collateral
assignments under Article 3 hereof, certified by the Secretary or Assistant
Secretary of such Credit Party as of the Closing Date, which certificate shall
state that such resolutions have not been amended, modified, revoked or
rescinded as of the Closing Date.

 

4.1.4 Incumbency Certificates. The Bank shall have received an incumbency
certificate for each Credit Party, dated the Closing Date, as to the incumbency
and signature of the duly Authorized Officer of such Credit Party signing each
of the Transaction Documents to which such Credit Party is a party and any other
certificate or other document to

 

17



--------------------------------------------------------------------------------

be delivered pursuant thereto, together with a certification of the incumbency
of such officer signing the same.

 

4.1.5 Corporate Documents. The Bank shall have received (i) copies of the
organizational documents of each Credit Party (as amended through the Closing
Date), and (ii) a good standing certificate from the state of incorporation or
formation of each Credit Party and each state in which any Credit Party is
required to be qualified to do business.

 

4.1.6 Solvency Certificate. The Bank shall have received a solvency certificate
in substantially the form of Exhibit E attached hereto, signed by an Authorized
Officer of each Credit Party.

 

4.1.7 Fees. All fees required hereunder to be paid on or prior to the Closing
Date shall have been paid.

 

4.1.8 Evidence of Insurance. The Bank shall have received evidence satisfactory
to it that each Credit Party has obtained all policies of insurance (i) listed
on Schedule 4.1.8 or (ii) required pursuant to any of the Transaction Documents.

 

4.1.9 UCC Filings. Any documents (including, without limitation, financing
statements) required to be filed under any of the Transaction Documents in order
to create, in favor of the Bank, a perfected security interest in the Collateral
with respect to which a security interest may be perfected by filing under the
Uniform Commercial Code shall have been delivered to the Bank for filing in each
office in each jurisdiction, as listed on Schedule 4.1.9.

 

4.1.10 Deposit Account. The Borrower shall have established a meaningful deposit
relationship with the Bank.

 

4.1.11 Additional Matters. All corporate and other proceedings and all other
documents (including, without limitation, all documents referred to herein and
not appearing as exhibits hereto) and legal matters in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
shall be satisfactory in form and substance to the Bank and its counsel.

 

4.1.12 Lien Searches. The Bank shall be satisfied with UCC, judgment, federal
and state tax lien, and franchise tax searches, obtained by the Bank or its
counsel at the Borrower’s expense, that there are no Liens of record (other than
Permitted Liens), as of the date of such searches, which are prior to the Liens
of the Bank granted pursuant to the Transaction Documents, except for such Liens
which, on the Closing Date, will either be discharged, terminated or released,
or subordinated in right of priority in a manner satisfactory to the Bank and
its counsel.

 

4.1.13 Representations and Warranties. A certificate of an Authorized Officer of
each Credit Party certifying that the representations and warranties made by
such Credit Party in any Transaction Document, or which are contained in any
certificate, document or financial or other statement furnished by such Credit
Party in connection therewith, shall be true and correct in all material
respects on and as of the Closing Date with the same effect as if made on such
date.

 

18



--------------------------------------------------------------------------------

4.1.14 No Default or Event of Default. A certificate of an Authorized Officer of
each Credit Party, certifying that no Event of Default shall have occurred and
be continuing on the Closing Date and after giving effect to the Loans to be
made on such date.

 

4.1.15 Subordinated Debt. The Bank shall have received true copies of the
promissory notes evidencing the Subordinated Debt and a true copy of the
indenture, as amended, pursuant to which such notes were issued, and the Bank
shall have reviewed to its satisfaction all of the terms contained therein,
including, without limitation, the terms of subordination thereof.

 

4.1.16 Pending Litigation. The Bank shall have received and reviewed to its
satisfaction a report, in reasonable detail, certified by an Authorized Officer
of the Borrower, of all litigation and regulatory proceedings pending or
threatened against the Borrower or any of its Subsidiaries, in each case where
the amount claimed is in excess of $100,000.

 

4.1.17 Media Financial Services Contract. The Bank shall have received and
reviewed to its satisfaction a true and complete copy of the agreement between
the Borrower and Media Financial Services, Inc., together with all amendments
thereof and all exhibits and schedules thereto.

 

4.1.18 Landlord Waivers. The Bank shall have received a landlord waiver, in form
and substance satisfactory to the Bank, for each of the following locations
leased by the Borrower: (a) 100 Park Avenue, 5th and 6th Floors, New York, New
York 10017; (b) 205 North Michigan Avenue, Suite 2015, Chicago, Illinois 60601;
(c) 10880 Wilshire Boulevard, Suite 1000, Los Angeles, California 90024; and (d)
2090 Palm Beach Lakes Boulevard, Suite 300, West Palm Beach, Florida 33409.

 

Section 4.2 Conditions Precedent to Additional Revolving Loans. The obligation
of the Bank to make any Revolving Loans after the Closing Date is subject to the
following conditions precedent:

 

4.2.1 Notice of Borrowing. The Bank shall have received, in accordance with
Section 2.1.2 hereof, a duly executed Notice of Borrowing.

 

4.2.2 Representations and Warranties. The representations and warranties made by
each Credit Party herein, in any Transaction Document, or which are contained in
any certificate, document or financial or other statement furnished in
connection herewith or therewith, shall be true and correct in all material
respects on and as of each date of Borrowing of a proposed Revolving Loan with
the same effect as if made on such date, other than such representations and
warranties which are made only as of a prior date.

 

4.2.3 No Default or Event of Default. No Event of Default shall have occurred
and be continuing on the date of the proposed Revolving Loan and after giving
effect to the Revolving Loan to be made on such date.

 

4.2.4 Material Adverse Change. For the period from the date of the most recent
financial statements of the Borrower submitted to the Bank (or the most recent
field examination conducted by the Bank) to the date of the proposed Revolving
Loan, there shall

 

19



--------------------------------------------------------------------------------

have been (i) no material adverse change in the business, operations, prospects,
properties, assets or condition (financial or otherwise) of any Credit Party,
and (ii) no occurrence or event which shall be reasonably likely to have a
Material Adverse Effect.

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

 

In order to induce the Bank to enter this Agreement and make the Revolving
Loans, each Credit Party represents and warrants to the Bank as follows:

 

Section 5.1 Corporate Existence; Good Standing.

 

5.1.1 Such Credit Party (i) is a corporation or limited liability company, as
the case may be, duly organized, validly existing and in good standing under the
laws of the state in which it was incorporated or formed, (ii) has all requisite
corporate or limited liability company power and authority and all necessary
Permits to own or to hold under lease its properties and to carry on its
business as now conducted and presently proposed to be conducted, and (iii) has
duly qualified and is authorized to do business in all jurisdictions where the
character of its properties or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified would not
have a Material Adverse Effect. Each such jurisdiction applicable as of the date
hereof is set forth on Schedule 5.1.1 hereto.

 

5.1.2 Such Credit Party has the full power and authority and has full legal
right to execute and deliver each of the Transaction Documents to which it is a
party, to perform, observe and comply with all of its agreements and obligations
under each of the Transaction Documents and the Borrower has the full power and
authority and full legal right to obtain the proceeds of the Revolving Loans
contemplated by this Agreement.

 

Section 5.2 Authority, Etc. The execution and delivery by such Credit Party of
the Transaction Documents to which it is a party, the performance by such Credit
Party of all of its agreements and obligations under each of such documents, and
the incurrence by the Borrower of the Obligations contemplated by this
Agreement, have been duly authorized by all necessary actions on the part of
such Credit Party and do not and will not (a) contravene any provision of any
organizational document of such Credit Party, (b) conflict with, or result in a
material breach of the terms, conditions or provisions of, or constitute a
default under any material agreement, mortgage or other instrument to which such
Credit Party is a party, or result in the creation of any Liens other than
Permitted Liens upon any of the Property of such Credit Party, except as
provided herein, (c) violate or contravene any provision of any existing Laws,
or interpretation thereunder or any decree, order or judgment of any
Governmental Authority applicable to such Credit Party, or (d) require any
waiver, consent or approval by any creditor of such Credit Party except as
provided herein.

 

Section 5.3 Indebtedness; Liens. Except for the Debt owing to the Bank,
Subordinated Debt, Debt permitted to be incurred pursuant to Section 7.8 and
Debt secured by Permitted Liens described on Schedule 5.3, there exists no
outstanding Debt of any Credit Party except for Debt permitted hereunder for
which such Credit Party is liable or to which such Credit Party is a party, and
there are no Liens existing on the Collateral other than Liens in favor of the
Bank and Permitted Liens.

 

20



--------------------------------------------------------------------------------

Section 5.4 Binding Effect of Documents, Etc. Such Credit Party has duly
executed and delivered each of the Transaction Documents to which it is a party,
and each of such documents is in full force and effect, and each such
Transaction Document constitutes or upon execution and delivery thereof will
constitute the legal, valid and binding obligations of such Credit Party
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

Section 5.5 No Default. No Event of Default has occurred and is continuing and
no condition exists which, upon the issuance of the Revolving Note, would
constitute an Event of Default. Such Credit Party is not in violation of any
material term of any agreement, indenture or other instrument to which it is a
party or by which it, the Collateral or any of the Property may be bound, which
violation is reasonably likely to have a Material Adverse Effect.

 

Section 5.6 Litigation. Except as set forth on Schedule 5.6, there are no
actions, suits or proceedings pending or, to the best knowledge of such Credit
Party, threatened against such Credit Party, before any Governmental Authority,
and the actions, suits or proceedings set forth on Schedule 5.6, if adversely
determined, would not, individually or in the aggregate, have a Material Adverse
Effect. Such Credit Party is not in default with respect to any judgment or
order applicable to it of any Governmental Authority, which default could have a
Material Adverse Effect.

 

Section 5.7 Compliance with Laws Generally. Such Credit Party (a) is not in
violation of any Laws to which it is subject, and (b) has not failed to comply
with the terms, conditions, regulations and guidelines of any Governmental
Authority applicable to it, which violation or failure would have a Material
Adverse Effect. No notice has been received by such Credit Party with respect to
non-compliance with any such Laws which remains uncured as of the date hereof
and which would have such a Material Adverse Effect, and to the best knowledge
of such Credit Party, no grounds exist therefor.

 

Section 5.8 Environmental Matters.

 

5.8.1 Such Credit Party has obtained and is in compliance with all required
Permits, the noncompliance with which could reasonably be expected to have a
Material Adverse Effect, and such Credit Party is in compliance with all
applicable Laws relating to, air emissions, effluent discharge, noise emissions,
solid and liquid waste disposal, hazardous waste and materials, or other
environmental, health or safety matters, required in connection with the
operation of its business, the noncompliance with which could reasonably be
expected to have a Material Adverse Effect.

 

5.8.2 Such Credit Party does not: (i) generate, produce, manufacture, refine or
treat any Hazardous Substances or (ii) handle, transfer, transport, store or
dispose of any Hazardous Substances, except in each case in material compliance
with all applicable environmental Laws, the noncompliance with which could
reasonably be expected to have a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

5.8.3 Such Credit Party has not released, spilled or discharged any reportable
quantities of Hazardous Substances into the environment, except in accordance
with all applicable Laws or Permit conditions, the noncompliance with which
could reasonably be expected to have a Material Adverse Effect.

 

5.8.4 Such Credit Party has not received and presently there is not outstanding
any: (1) written notice, citation, summons, order or complaint that such Credit
Party is a potentially responsible party under CERCLA or any other applicable
Laws, in each case which could reasonably be expected to have a Material Adverse
Effect; (2) notice of any claim, proceeding, litigation, order, directive or
request for information concerning environmental matters, in each case which
could reasonably be expected to have a Material Adverse Effect; (3) notice of a
violation of any Laws or Permit condition, in each case which could reasonably
be expected to have a Material Adverse Effect; or (4) information concerning any
spilling, leaking, discharge, release, or threat of release of any Hazardous
Substance into the environment, in each case which could reasonably be expected
to have a Material Adverse Effect.

 

5.8.5 Such Credit Party has not received any written notice that any penalty has
been assessed, and no investigation or review is pending or threatened by any
Governmental Authority with respect to (a) any alleged violation by such Credit
Party of any applicable Laws, or (b) any alleged failure by such Credit Party,
to have any Permit required in connection with its business, or (c) any
generation, treatment, storage, recycling, transportation or disposal of any
Hazardous Substances by such Credit Party, in each case which could reasonably
be expected to have a Material Adverse Effect. Such Credit Party has reported to
the extent required by applicable Laws all past and present sites where
Hazardous Substances from such Credit Party have been treated, stored and
disposed. Such Credit Party has not transported or arranged for the
transportation of any Hazardous Substances to any location which is the subject
of federal, state or local enforcement actions or other investigations which may
lead to claims against the Bank for clean-up costs, remedial work, damages to
natural resources or for personal injury claims, including, but not limited to,
claims under CERCLA, in each case which could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.9 Location of Collateral. None of the Collateral (of the type governed
by Article 9 of the UCC) in which a Lien is being granted by such Credit Party
to the Bank as collateral security pursuant to this Agreement, or any
Transaction Document, or to be hereafter granted, is or will be located in or on
any location other than the those locations listed on Schedule 4.1.9.

 

Section 5.10 Title to Properties. Such Credit Party has good and marketable
title to all the Collateral it purports to own, free from Liens other than
Permitted Liens.

 

Section 5.11 Consents. No authorization, consent, approval or Permit from, or
exemption by, notice or report to, or filing or registration with, any
Governmental Authority is or will be required in connection with the execution,
delivery, or performance by such Credit Party of the Transaction Documents or
the transactions contemplated thereby, other than: (i) consents obtained on or
prior to the date of this Agreement which consents are in full force and effect,
and are described on Schedule 5.11, and (ii) the filing or recordation of UCC
financing statements, and like documents in connection with Liens being granted
in favor of the Bank.

 

22



--------------------------------------------------------------------------------

Section 5.12 Restrictions on Credit Parties. Such Credit Party is not a party to
any contract or agreement or indenture which restricts such Credit Party’s right
or ability to incur Debt other than this Agreement and the indenture pursuant to
which the promissory notes evidencing the Subordinated Debt were issued. Such
Credit Party has not agreed or consented to cause or permit in the future (upon
the happening of a contingency or otherwise) any of the Collateral or the
Property, whether now owned or hereafter acquired, to be subject to Liens other
than the Permitted Liens.

 

Section 5.13 Taxes. Such Credit Party has timely filed all federal, state and
other tax returns required to be filed by it. Such Credit Party has timely paid,
or has made reasonable provision for payment of, all taxes (if any) which have
or may become due and payable pursuant to any of said returns or pursuant to any
matters raised by audits or for other reasons known to it, except for taxes
which are currently being contested by it in good faith by appropriate
proceedings and, which are adequately reserved against, in the books and records
of such Credit Party, in accordance with GAAP.

 

Section 5.14 Bank’s Security Interests and Liens. Such Credit Party has granted
to the Bank, pursuant to this Agreement and the Security Documents, a valid and
continuing lien on and security interest in such Credit Party’s rights in, to
and under the Collateral, and, upon the proper filing of the Security Documents
contemplated by Section 3.1.6 hereof, such security interests will be perfected
and will have a first priority ranking with respect to the Collateral prior to
all other Liens (except for Permitted Liens which have priority by operation of
law).

 

Section 5.15 Licenses and Approvals. Schedule 5.15 accurately and completely
lists all material licenses, consents, approvals, authorizations and legal
requirements and permits (hereinafter referred to individually as a “Permit”
and, collectively, as the “Permits”) granted or imposed by any Governmental
Authority and held by such Credit Party, and as of the date hereof they
constitute the only Permits of operation of the business required in connection
with the conduct by such Credit Party of its business; and all such Permits are
in full force and effect without any modification, amendment or revocation which
would materially and adversely affect the conduct of business by such Credit
Party.

 

Section 5.16 Full Disclosure. No representation or warranty made by such Credit
Party in any Transaction Document or in any statement made by such Credit Party
in any certificate, financial statement, exhibit or schedule furnished in
connection herewith contains any untrue statement of a material fact necessary
to make the statements therein or herein not misleading in any material respect.
There is no fact of which such Credit Party has actual knowledge which such
Credit Party has not disclosed to the Bank in writing prior to the date of this
Agreement with respect to the transactions contemplated by this Agreement and
the other Transaction Documents.

 

Section 5.17 Brokerage. Except as disclosed on Schedule 5.17, such Credit Party
has not made any agreement or taken any other action which might cause anyone to
become entitled to a broker’s fee or commission or similar compensation in
connection with this Agreement or the transactions contemplated hereby.

 

23



--------------------------------------------------------------------------------

Section 5.18 ERISA. Each Pension Plan has complied and has been administered in
all material respects in accordance with applicable provisions of ERISA and the
Code. Neither such Credit Party nor any Commonly Controlled Entity contributes
to a Multiemployer Plan. For purposes of this Section 5.18, “Pension Plan” means
any “employee pension plan” as defined in Title 3 of ERISA, maintained by such
Credit Party, “Multiemployer Plan” means a Pension Plan which is a multiemployer
plan as defined in Section 4001(a)(3) of ERISA and “Commonly Controlled Entity”
means an entity, whether or not incorporated, which is or was during the period
set forth above under common control with such Credit Party within the meaning
of Section 4001 of ERISA.

 

Section 5.19 Insurance. Attached hereto as Schedule 4.1.8 is a complete and
correct list of all policies of insurance relating to the ownership and
operation of such Credit Party’s business of which such Credit Party is owner,
insured or beneficiary. The coverages provided by such policies are reasonable
and customary, as to both scope and amount, for the business engaged in by such
Credit Party.

 

Section 5.20 Subsidiaries. All of the Subsidiaries of such Credit Party are set
forth on Schedule 5.20 opposite the name of such Credit Party.

 

Section 5.21 Survival of Representations and Warranties. All of the
representations and warranties contained in this Article 5 shall survive the
making of this Agreement and shall continue until the Obligations are paid and
satisfied in full.

 

ARTICLE 6 AFFIRMATIVE COVENANTS

 

So long as any of the obligations remain unsatisfied, unless the Bank shall
otherwise consent in writing, each Credit Party shall:

 

Section 6.1 Financial Statements and other Information to be Furnished to the
Bank. Deliver to the Bank:

 

6.1.1 Financial Statements

 

(a) As soon as available, and, in no event later than one hundred and twenty
(120) days after the end of each fiscal year of the Borrower, the Borrower’s
balance sheet as at the end of such fiscal year and the Borrower’s related
statement of income, retained earnings and cash flows for such fiscal year (all
of such financial statements to be prepared on a consolidated basis), and for
the year ending December 31, 2003 and each year end thereafter such statements
shall set forth in comparative form the corresponding figures for the previous
fiscal year, all in reasonable detail and accompanied by a report and opinion of
independent certified public accountants acceptable to the Bank, copies of all
management letters prepared by such accountants, and a certificate containing a
statement of such independent certified public accountants confirming the
calculations set forth in the Compliance Certificate of an Authorized Officer
delivered simultaneously therewith and described below. To the extent that the
Borrower’s annual report on Form 10-K contains any of the foregoing items, the
Bank will accept the Borrower’s Form 10-K in lieu of such items. The Borrower
shall deliver to the Bank together with such audited annual financial statements
a Compliance Certificate signed by an Authorized Officer.

 

24



--------------------------------------------------------------------------------

(b) As soon as available and in no event later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower: (i)
consolidated statements of income and loss of the Borrower for such fiscal
quarter and for the period from the beginning of such fiscal year to the end of
such fiscal quarter; (ii) the related consolidated balance sheets of the
Borrower as of the end of such fiscal quarter (which financial statements shall
set forth in comparative form the corresponding figures as at the end of and for
the corresponding fiscal quarter in the preceding fiscal year), accompanied by a
quarterly Compliance Certificate of the Chief Financial Officer or other
Authorized Officer of the Borrower certifying, on behalf of the Borrower, such
financial statements, subject, however, to year-end audit adjustments, which
certificate shall include a statement that the Authorized Officer signing the
same has no knowledge, except as specifically stated, that any Event of Default
has occurred and is continuing. To the extent that the Borrower’s quarterly
report on Form 10-Q contains any of the foregoing items, the Bank will accept
Borrower’s Form 10-Q in lieu of such items.

 

(c) Concurrently with each financial statement delivered pursuant to clause (a)
or (b) above, (i) a report prepared by management, in form and substance
satisfactory to the Bank, setting forth information with respect to all accounts
payable and receivable arising from buyouts of National Representative Contracts
and (ii) a Value Report.

 

(d) Promptly following a request by the Bank, such other information concerning
such Credit Party as the Bank may from time to time reasonably request.

 

6.1.2 Other Information. Deliver to the Bank:

 

(a) Within five (5) Business Days of knowledge thereof, written notice of the
entry of any judgment or the institution of any lawsuit or of other proceedings
or the assertion of any crossclaim or counterclaim seeking monetary damages from
such Credit Party, not covered by insurance, in an amount exceeding $500,000.

 

(b) Within five (5) Business Days of receipt thereof, written notice or copies
of all claims, complaints, orders, citations or notices, whether written or
oral, from any Governmental Authority or Person, relating to any environmental,
health or safety matter with respect to such Credit Party. Such notices shall
include, among other information (to the extent known to such Credit Party), the
name of the party who filed the claim, the potential amount of the claim, and
the nature of the claim.

 

(c) By December 15th of each fiscal year, (i) commencing with the fiscal year
ending December 31, 2003, a projected profit and loss statement and annual
operating and capital budget and (ii) commencing with the fiscal year ending
December 31, 2004, a projected balance sheet and cash flow statement, in each
case for the Borrower and its Subsidiaries, on a consolidated basis, for the
succeeding fiscal year, with quarterly breakdowns, signed by an Authorized
Officer.

 

(d) Within five (5) Business Days of receipt thereof by such Credit Party,
written notice or copies of all inspections, complaints, citations or notices,
petitions, investigations, letters of inquiry, letters of admonishment,
warnings, orders, initiations of

 

25



--------------------------------------------------------------------------------

proceedings or actions, and designations for hearings, whether written or oral,
from a Governmental Authority or Person, regarding or arising from the Permits,
which is reasonably likely to subject such Credit Party to any material fine,
penalty, suspension, or adverse modification or otherwise result in a Material
Adverse Effect.

 

(e) As soon as possible, and in any event within 5 days after such Credit Party
acquires knowledge of the occurrence of a material adverse change in its
business, operations, or condition (financial or otherwise), a statement by such
Credit Party, setting forth details of such material adverse change and the
action proposed to be taken by such Credit Party with respect thereto.

 

(f) Promptly upon such Credit Party having knowledge thereof, written notice of
the occurrence of any default or Event of Default under this Agreement or any
other Transaction Document.

 

(g) As soon as available, and in any event within forty-five (45) days after the
end of each fiscal quarter, a report showing the aging of such Credit Party’s
accounts receivable.

 

(h) Simultaneously with the mailing thereof to any of such Credit Party’s
stockholders, and within three (3) Business Days of the receipt from any of such
Credit Party’s stockholders, any written communication, notice or determination
required to be given by such Credit Party to its stockholders or by any
stockholder of such Credit Party to such Credit Party under such Credit Party’s
organizational documents or any Law.

 

(i) Within fifteen (15) days after filing thereof, a copy of each federal
corporate tax return filed by such Credit Party.

 

(j) Promptly after the sending or filing thereof, copies of all periodic and
other reports, financial statements and other documents, materials and
information (i) filed by such Credit Party or any of its subsidiaries with the
U.S. Securities and Exchange Commission or any securities exchange (whether
over-the-counter or otherwise), whether such filing shall be required to be made
or shall be made voluntarily, or (ii) distributed by such Credit Party or any of
its subsidiaries to its respective shareholders, generally.

 

Section 6.2 Insurance. Maintain in effect with insurance or bonding companies,
or both, satisfactory to the Bank, bonds and insurance in such amounts and
covering such risks as are customarily carried by prudent companies engaged in
the same or similar business as such Credit Party and which are satisfactory to
the Bank, including, without limitation, general liability insurance and
business asset insurance. All such insurance shall name the Bank as loss payee
pursuant to appropriate endorsements in form and substance satisfactory to the
Bank. Each Credit Party agrees to pay the cost and periodic premiums of such
insurance and bonds and, upon the Bank’s written request, deliver certificates
evidencing such insurance and bonds to the Bank. Each Credit Party will notify
the Bank and will cause the insurance and bonding companies to notify the Bank
in writing at least 30 days prior to lapse, cancellation or termination or any
other change in coverage. Each Credit Party hereby authorizes the Bank to pay
the premiums on such insurance and bonds on behalf of such Credit

 

26



--------------------------------------------------------------------------------

Party by the 30th day prior to the date on which the failure to pay such
premiums could result in the termination of the applicable insurance or bond,
and to charge such premiums to the Borrower’s accounts with the Bank, at the
Bank’s election, unless the applicable Credit Party shall have notified the Bank
prior to such date that such premiums should not be paid because such Credit
Party has elected to cancel, replace or not renew the related policy and the
Bank shall have confirmed to its satisfaction that such Credit Party will be in
compliance with this Section 6.2 after giving effect to such cancellation,
replacement or non-renewal. Each Credit Party hereby assigns to the Bank all its
right to receive the proceeds of insurance covering the Collateral, directs any
insurer to pay all such proceeds directly to the Bank and authorizes the Bank to
endorse in the name of such Credit Party, any draft for such proceeds.

 

Section 6.3 Payment of Obligations. Pay and discharge or cause to be paid and
discharged all obligations, including the Obligations, as and when due and
payable, and pay and discharge prior to the date when any interest or penalty
would accrue for the non-payment thereof, all taxes, assessments, fees and
governmental charges imposed upon such Credit Party and its properties,
franchises, operations, products and income, provided, however, that no such
tax, assessment, fee or governmental charge need be paid if it is being
contested in good faith by appropriate proceedings and reserves for payment
thereof in accordance with GAAP which are satisfactory to the Bank have been
established.

 

Section 6.4 Maintenance of Existence; Compliance with Laws. Maintain in full
force and effect its existence. Maintain in full force and effect all of its
rights, permits and privileges necessary for the proper conduct of its business.
Qualify to do business and remain so qualified in all jurisdictions where
qualification is required, except where the failure to be so qualified would not
have a Material Adverse Effect and shall comply in all material respects with
all Laws applicable to it.

 

Section 6.5 Inspection by the Bank. Keep proper books and records in accordance
with GAAP in all material respects in which full, true and correct entries will
be made of all of the dealings, business and affairs of such Credit Party in
accordance with its historical procedures. Upon the Bank’s request, such Credit
Party will permit any officer, employee, attorney, accountant or other
representative or agent of the Bank (collectively, the “Bank’s Representatives”)
to audit, review, examine, make extracts from and/or copy any and all corporate
and financial books and records of such Credit Party at all times during
ordinary business hours, to send and discuss with account debtors and other
obligors requests for verification of amounts owed to such Credit Party, and to
discuss such Credit Party’s affairs with any of its directors, officers,
employees or agents. Upon the Bank’s request, such Credit Party will also permit
the Bank’s Representatives to examine, inspect and audit the Collateral during
ordinary business hours (each, a “Collateral Audit”). All audits, reviews,
examinations, inspections, extracts, copies and verifications made by the Bank
pursuant to this Section shall be at the Borrower’s sole cost and expense,
provided, that, so long as no Event of Default shall have occurred and be
continuing, the Bank may conduct no more than two (2) Collateral Audits during
any calendar year and the Borrower shall not be responsible to pay more than
$10,000 for each Collateral Audit.

 

Section 6.6 Bank Accounts. Maintain a meaningful deposit relationship with the
Bank, satisfactory to the Bank.

 

27



--------------------------------------------------------------------------------

Section 6.7 Compliance with ERISA. Comply in all material respects with all
applicable minimum funding requirements and all other applicable requirements of
ERISA, so as not to give rise to any material liability thereunder.

 

Section 6.8 Limitations on Transactions with Affiliates. Take all necessary
action to insure that all transactions of any kind or character, including but
not limited to, investments and loans, between such Credit Party and any
Affiliate: (a) will be on terms no less favorable to such Credit Party than
could be obtained in a comparable arms-length transaction with an unaffiliated
Person; (b) will be clearly and accurately disclosed on the books and records of
such Credit Party, including the nature and details of such transaction; and (c)
will provide that expenses incurred and payments received by such Credit Party
shall be allocated in accordance with GAAP.

 

Section 6.9 Environmental Covenants.

 

6.9.1 Obtain, be in material compliance with and maintain all required material
federal, state and local permits, approvals and other authorizations relating to
environmental matters and the release, handling and disposal of hazardous, toxic
and polluting substances, and file when due all notifications relating to air
emissions, effluent discharges and solid and hazardous waste storage, treatment
and disposal, required in connection with its ownership or use of any real
estate or the operation of its business;

 

6.9.2 Transport all toxic and hazardous substances and pollutants generated by
such Credit Party’s business in material compliance with applicable Laws to
storage, treatment and disposal facilities permitted or authorized to handle
such treatment and disposal facilities permitted or authorized to handle such
substances by the government agency with jurisdiction thereof;

 

6.9.3 Refrain from releasing, spilling, discharging or disposing in violation of
any environmental law of any hazardous, toxic or polluting substances on
property owned or occupied by such Credit Party and notify the Bank promptly
upon the occurrence of any such release, spill, discharge or disposition; and

 

6.9.4 Refrain from sending directly or indirectly any wastes to any site listed
or formally proposed for listing on the National Priority List promulgated
pursuant to CERCLA or to any site listed on any state list of hazardous
substance sites requiring investigation or clean-up. Upon the acquisition of any
real property by such Credit Party, such Credit Party shall, to the extent it
has not already done so and upon the Bank’s reasonable request and at the
Borrower’s expense, furnish the Bank with reports of independent professional
engineers, reasonably satisfactory to the Bank.

 

Section 6.10 Security Interests. Perform any and all acts and execute any and
all documents (including, without limitation, the execution, amendment or
supplementation of any financing statement and continuation statement) for
filing in any appropriate jurisdiction under the provisions of the UCC, or any
statute, rule or regulation of any applicable jurisdiction which are necessary
in order to maintain or confirm in favor of the Bank a valid and perfected

 

28



--------------------------------------------------------------------------------

Lien on the Collateral and any subsequently acquired Collateral, which
Collateral shall be subject to no other Lien except for the Permitted Liens.

 

Section 6.11 Maintenance of Properties; Permits. Maintain its property in good
condition and repair, ordinary wear and tear excepted and maintain in full force
and effect at all times all Permits necessary for the operation of its business.

 

ARTICLE 7 NEGATIVE COVENANTS

 

So long as any of the Obligations remain unsatisfied to the holder thereof, no
Credit Party shall:

 

Section 7.1 New Lease Agreements; Amendment of Lease Agreements. Without prior
written notice to the Bank, enter into any new lease agreements with respect to
the real property from which such Credit Party’s business is operated; provided,
however, that such Credit Party shall deliver to the Bank prior to entering into
any new lease agreement a landlord’s waiver agreement in form and substance
reasonably satisfactory to the Bank.

 

Section 7.2 Levy; Impairment. Permit any part of the Collateral to be levied
upon under any legal process, or permit anything to be done that is reasonably
likely to materially impair the value of any of the Collateral or the security
intended to be afforded by this Agreement and the other Transaction Documents.

 

Section 7.3 Modification of Organization Documents; Issuance of Additional
Stock.

 

7.3.1 Without the prior written consent of the Bank, make or consent to any
modification, amendment or waiver of any provision of its organizational
documents that materially adversely affects the interest of the Bank. Without at
least thirty (30) days advance written notice to the Bank, change its name.

 

7.3.2 Without the written consent of the Bank, which consent shall not be
unreasonably withheld, none of the Credit Parties (other than the Borrower and
Interep Interactive, Inc.) will issue any additional stock or other equity
interests or instruments convertible into stock or other equity interests. All
such additional stocks or other equity interests or instruments convertible into
stock or other equity interests so issued shall be delivered to the Bank
pursuant to a pledge agreement, in form and substance satisfactory to the Bank,
executed by the registered and beneficial owners of such stock, other equity
interests or instruments.

 

Section 7.4 Negative Pledge. Mortgage, pledge or otherwise encumber, or permit
any Liens to exist or arise upon, any of its property or assets, including but
not limited to the Collateral, except for the following described Liens
(collectively, “Permitted Liens”):

 

7.4.1 Liens for taxes, assessments or governmental charges which are not
delinquent or which are being contested in good faith and for which adequate
reserves have been established in accordance with GAAP and which are in respect
of taxes, assessments or governmental charges not exceeding $500,000, in the
aggregate for all Credit Parties;

 

29



--------------------------------------------------------------------------------

7.4.2 Liens imposed by law, such as landlord’s, contractor’s, material men’s,
repairmen’s, workmen’s, warehousemen’s, mechanic’s or laborer’s liens, and other
similar liens incurred in the ordinary course of business to secure payment of
sums not yet due, not exceeding $500,000 in the aggregate for all Credit
Parties;

 

7.4.3 Outstanding pledges or security deposits in the ordinary course of
business under workmen’s compensation laws, unemployment insurance laws or
similar laws not exceeding $50,000 in the aggregate for all Credit Parties;

 

7.4.4 Liens in favor of the Bank required or created by the Transaction
Documents;

 

7.4.5 Good faith pledges or deposits (excluding those covered in Subsection
7.4.3 above) made to secure a Credit Party’s performance of bids, tender,
contracts (other than for the repayment of borrowed money), or leases (other
than Capital Leases), entered into in the ordinary course of business, or to
secure statutory obligations, surety or appeal bonds, or indemnity, performance,
or other similar bonds or letters of credit (excluding those covered in
Subsection 7.4.2 above) in the ordinary course of business; provided that the
items enumerated in this Subsection 7.4.5 individually or in the aggregate for
all Credit Parties shall not exceed $500,000;

 

7.4.6 Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of the real property from which any business of a Credit
Party is operated, none of which individually or in the aggregate materially
impair the operation of such Credit Party or such business;

 

7.4.7 Liens resulting from purchase money Debt and Liens securing Capitalized
Lease Obligations, in each case incurred by a Credit Party in the ordinary
course of business for the lease or purchase of equipment or vehicles used in
the operation of such Credit Party’s business, not exceeding in any fiscal year,
on a combined basis for all Credit Parties, the aggregate principal amount of
capital expenditures permitted to be made in such fiscal year pursuant to
Section 7.11 and any renewal or replacement thereof;

 

7.4.8 Liens, if any, for Debt outstanding as of the Closing Date listed on
Schedule 5.3, and any renewal or replacement of such Liens;

 

7.4.9 Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;

 

7.4.10 Landlord Liens arising under leases of real property other than those
leases in respect of which landlord waivers have been obtained pursuant to
Section 4.1.18 or Section 7.1; and

 

7.4.11 Liens upon funds collected temporarily on behalf of others pending
payment or remittance on their behalf.

 

30



--------------------------------------------------------------------------------

Section 7.5 Merger, Consolidation or Sale of Assets. (A) Merge or consolidate
with any Person, except for the following permitted transactions: (i) the merger
of any Guarantor with the Borrower or any other Guarantor or (ii) a merger of
the Borrower with any third party as a result of which the Borrower is the
surviving corporation and no Change of Control occurs or (B) sell, exchange or
otherwise dispose of any real or personal property, including but not limited to
the Collateral, except sales: (i) of inventory in the ordinary course of
business; or (ii) for the purpose of consolidation of assets or elimination of
redundant or unnecessary assets, including, without limitation, surplus or
obsolete equipment or fixtures, and not in excess of $500,000 in the aggregate
for any 12 month period, on a combined basis with all of the other Credit
Parties; or (iii) the proceeds of which are used to acquire similar assets or
properties in replacement thereof, provided the proceeds thereof are delivered
to the Bank and applied in accordance with Section 2.3.1; or (iv) the
disposition of any National Representative Contract in connection with the
termination of the Borrower’s or any Guarantor’s duties thereunder.

 

Section 7.6 Capital Acquisitions and Investments. Make any acquisition of any
other business or operation, or make any investments, except for: (i)
investments in obligations of the Bank; (ii) investments in Cash Equivalents;
(iii) acquisitions by any Credit Party from another Credit Party; (iv)
acquisitions by any Credit Party of National Representative Contracts; and (v)
acquisitions, other than acquisitions of National Representative Contracts,
involving an aggregate purchase price of not more than $200,000 in any fiscal
year, on a combined basis for all Credit Parties; provided, however, that in no
event shall the sum of the aggregate amount of acquisitions made in any fiscal
year pursuant to this clause (v) plus the aggregate Debt incurred in such fiscal
year pursuant to Section 7.11 exceed $500,000, on a combined basis for all
Credit Parties. Notwithstanding the foregoing, a Credit Party may create or
acquire a Subsidiary (each such Subsidiary, an “Additional Guarantor”), provided
that such Subsidiary and, to the extent required, the Credit Parties shall have
executed and delivered to the Bank, agreements, in form and substance
satisfactory to the Bank, pursuant to which (A) such Subsidiary shall
unconditionally guaranty the Obligations of the Borrower under the Transaction
Documents and secure such guaranty with a pledge of all of the assets of such
Subsidiary, (B) such new Subsidiary shall become a party to this Loan and
Security Agreement and such other Transaction Documents as the Bank may
reasonably require and (C) all of the issued and outstanding shares of or equity
interests in such Subsidiary shall be owned by such Credit Party and delivered
to the Bank under a pledge agreement. In the event that one or more of the
Credit Parties shall at any time own 100% of the capital stock of Cybereps,
Inc., then such Credit Parties shall cause Cybereps, Inc. to comply with the
foregoing clauses (A) and (B) and such Credit Parties shall deliver all of the
outstanding shares of Cybereps, Inc. to the Bank under a pledge agreement.

 

Section 7.7 Loans. Extend any credit or make any advance or loan of any nature
whatsoever to any Person or endorse, guaranty or become contingently liable upon
the obligation of any Person (other than by the endorsement of negotiable
instruments for deposit or collection in the ordinary course), except that the
Credit Parties may make loans to employees for all purposes in the ordinary
course of business in an aggregate amount for all Credit Parties not to exceed
$500,000 at any time.

 

Section 7.8 Borrowings. Without the prior written consent of the Bank, create,
incur, guaranty or assume any Debt, except for (i) Borrowings from the Bank,
(ii) the Debt

 

31



--------------------------------------------------------------------------------

described on Schedule 5.3, (iii) Debt secured by Liens permitted under Section
7.4.7, (iv) the Subordinated Debt; (v) Debt owing by one or more Credit Parties
to one or more other Credit Parties; (vi) obligations owing to the assignor of a
National Representative Contract with respect to the deferred purchase price
thereof incurred in connection with any acquisition permitted by Section
7.6(iv); (vii) Debt incurred in connection with any acquisition permitted by
Section 7.6(v); (viii) indemnification obligations of any Credit Party in favor
of radio stations incurred in the ordinary course in connection with the buyout
of national representative contracts; and (ix) any extension of maturity or
refinancing of any of the foregoing, provided such refinancing does not exceed
the original principal amount of such Debt and any extension or refinancing of
the Subordinated Debt is on substantially the same terms as in effect on the
date hereof.

 

Section 7.9 Other Business; Other Names. Engage in any business other than the
advertising and media representation businesses in which the Borrower and the
Guarantors are engaged on the Closing Date and any other similar advertising and
media representation businesses; or conduct its business under any name other
than the names of the Borrower and the Guarantors without first providing the
Bank with not less than 30 days prior notice of such change of name.

 

Section 7.10 Receivables. Sell, discount or otherwise dispose of notes, accounts
receivable or other obligations owing to such Credit Party except for the
purpose of collection in the ordinary cause of business.

 

Section 7.11 Capital Expenditures. Incur any Debt (other than Debt owing to the
Bank) in connection with the acquisition of any fixed or capital asset whether
by lease (including any Capital Leases) or purchase, directly or indirectly, for
cash or otherwise in excess of $500,000, in the aggregate, on a combined basis
with all of the other Credit Parties, during each fiscal year ending after
December 31, 2003.

 

Section 7.12 Minimum Operating EBITDA. Have Operating EBITDA for each period of
four consecutive fiscal quarters, commencing with the period of four consecutive
fiscal quarters ending in December 2003, of less than $12,500,000.

 

Section 7.13 Minimum Eligible Accounts Receivable. Have at the end of each
fiscal quarter, on a combined basis with all of the other Credit Parties,
outstanding Eligible Accounts Receivables with an aggregate unpaid principal
balance of less than $15,000,000.

 

Section 7.14 Minimum Representative Contract Value. Have, on a combined basis
with all of the other Credit Parties, National Representative Contracts with an
aggregate Value, as of the end of each fiscal quarter, of less than
$200,000,000.

 

Section 7.15 Minimum Cash and Cash Equivalents. Have, on a combined basis with
all of the other Credit Parties, an aggregate amount of cash and Cash
Equivalents on hand, as of the end of each fiscal quarter, of less than
$2,000,000.

 

Section 7.16 Restrictions in Payments and Distributions. Without the prior
written consent of the Bank, (a) make any payments in respect of any Debt or (b)
make any distributions of cash or property to any of its shareholders or declare
or pay any dividends; provided, however, that: (i) the Borrower may make
regularly scheduled payments of interest in

 

32



--------------------------------------------------------------------------------

respect of the Subordinated Debt, in accordance with the terms thereof in effect
on the Closing Date, so long as no Event of Default shall have occurred and be
continuing; (ii) with the Bank’s prior written consent, the Borrower may make
payments of principal in respect of the Subordinated Debt, in accordance with
the terms thereof in effect on the Closing Date, so long as no Event of Default
shall have occurred and be continuing; (iii) the Borrower’s Subsidiaries may
make distributions of cash or property to the Borrower; and (iv) nothing herein
shall be construed as prohibiting the accrual of dividends or the
payment-in-kind of dividends in the form of additional shares of capital stock
or rights to purchase such additional shares, in each case with respect to any
preferred stock of the Borrower.

 

Section 7.17 Fiscal Year. Without the prior written consent of the Bank, change
its fiscal year ending on December 31.

 

ARTICLE 8 EVENTS OF DEFAULT; REMEDIES

 

Section 8.1 Events of Default. Each of the following events shall constitute an
Event of Default hereunder:

 

8.1.1 If the Borrower fails to pay to the Bank when due (whether at maturity, by
acceleration or demand or otherwise) (a) any principal or interest on the
Revolving Note on the due date thereof, or (b) any fees, costs or charges.

 

8.1.2 If the Borrower fails to perform any term, covenant or condition contained
in this Agreement or in any other Transaction Document (other than those
referred to in other paragraphs of this Section 8.1), and such failure is not
cured within a period of thirty (30) days following its occurrence.

 

8.1.3 If there occurs an event of default under any loan document or debt
instrument executed in connection with any loan or credit extension from the
Bank to any Credit Party other than in connection with the Transaction
Documents, and such default is not cured within a period of thirty (30) days
following its occurrence.

 

8.1.4 If any Credit Party fails to pay when due any obligation owing by it for
borrowed money (other than the Revolving Loans) (whether such obligation has
become due at scheduled maturity, by required prepayment, by acceleration, by
demand or otherwise) or fails to pay the installment price of property (whether
such obligation has become due by scheduled maturity, by required prepayment, by
acceleration, by demand or otherwise) and the original principal amount of such
obligation is in excess of $500,000, or fails to perform any term, covenant or
agreement on its part to be performed under any agreement or document evidencing
such obligation or pursuant to which such obligation was incurred, when required
to be performed, if the effect of any such failure is to accelerate, or to
permit the holder or holders of such obligation to accelerate, the maturity of
such obligation, which has not been waived by the holder or holders of such
obligation, and such failure is not cured or waived within a period of ten (10)
days following its occurrence.

 

8.1.5 If any representation or warranty made in any Transaction Document or any
certificate, statement or report contemplated thereby or made or delivered

 

33



--------------------------------------------------------------------------------

pursuant thereto shall prove to have been false or misleading in any material
respect at the time such representation or warranty was made.

 

8.1.6 If a final judgment, order or decree is entered against any Credit Party
by any court for the payment of money in excess of $500,000, which judgment is
not fully covered by insurance, or a warrant of attachment or execution or
similar process shall be issued or levied against the Collateral which exceeds
in value $500,000 and the applicable Credit Party shall not discharge the same
or provide for its discharge in accordance with its terms, or procure a bond or
a stay pending appeal, within thirty (30) days after the entry, issue or levy
thereof.

 

8.1.7 If this Agreement, or any of the other Transaction Documents to which any
Credit Party is a party shall for any reason cease to be, or be asserted by any
Credit Party not to be, a legal, valid and binding obligation of such Credit
Party, enforceable in accordance with its terms against such Credit Party, or
the security interests or Liens created by any of the Transaction Documents
shall for any reason cease to be, or be asserted by any Credit Party not to be,
valid and perfected Liens.

 

8.1.8 If (a) any Permit required for the lawful operation, lease, control, use,
operation, management or maintenance of any Credit Party’s business shall be
canceled, terminated, rescinded, annulled, revoked, suspended or limited, or
amended or otherwise modified, or no longer be in full force and effect or (b)
any matter or proceeding shall be designated for hearing before, or any order to
show cause shall be issued by, any Governmental Authority in any proceeding, in
each case that is reasonably likely to have a Material Adverse Effect.

 

8.1.9 If any Credit Party shall (a) apply for or consent to the appointment of a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property, (b) be generally not paying its debts as such debts become
due, (c) make a general assignment for the benefit of its creditors, (d)
commence a voluntary case under the federal Bankruptcy Code (as now or hereafter
in effect), (e) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (f) fail to controvert in a timely or
appropriate manner, or acquiesce in writing to, any petition filed against such
Credit Party in any involuntary case under the federal Bankruptcy Code, or (g)
take any corporate action for the purpose of effecting any of the foregoing.

 

8.1.10 If a proceeding or case shall be commenced against any Credit Party
without such Credit Party’s application or consent in any court of competent
jurisdiction, seeking (a) its liquidation, reorganization, dissolution, winding
up, or the composition or readjustment of its debts, (b) the appointment of a
trustee, receiver, custodian, liquidator or the like for such Credit Party or
for all or any substantial part of such Credit Party’s assets, or (c) similar
relief in respect of such Credit Party under any law providing for the relief of
debtors, and such proceeding or case shall continue undismissed, or unstayed and
in effect for a period of thirty (30) days, or an order for relief against such
Credit Party shall be entered in an involuntary case under the federal
Bankruptcy Code.

 

8.1.11 If there occurs any material adverse change in the business, operations,
prospects or condition (financial or otherwise) of any Credit Party which, in
the

 

34



--------------------------------------------------------------------------------

reasonable opinion of the Bank, materially impairs the Bank’s security or
materially increases its risk under this Agreement or the transactions
contemplated hereby, or any event or condition occurs which has or is reasonably
likely to have a Material Adverse Effect.

 

8.1.12 If any material environmental condition which materially adversely
affects the business, operations, prospects or condition (financial or
otherwise) of any Credit Party and which such Credit Party is not capable of
promptly remedying to the Bank’s reasonable satisfaction is discovered at, on,
in or under any property now or previously owned, operated or leased by any
Credit Party.

 

8.1.13 If there occurs any default with respect to the Subordinated Debt or
under the indenture pursuant to which the Subordinated Debt was issued.

 

8.1.14 If any Guarantor fails to perform any term, covenant or condition of any
Transaction Document to which it is a party, and such default is not cured
within a period of thirty (30) days following its occurrence.

 

8.1.15 If there occurs a Change of Control.

 

Section 8.2 Acceleration and Remedies.

 

8.2.1 Upon the occurrence and during the continuance of any Event of Default
(unless such Event of Default shall have been waived by the Bank), in addition
to any other rights or remedies hereunder, at law or in equity, or under the
other Transaction Documents, the Bank shall have the right without notice or
demand to any Credit Party, to terminate any of its obligations under this
Agreement and declare the Obligations to be immediately due and payable,
whereupon the Obligations shall become forthwith due and payable without
presentment, demand, protest, or further action of any kind, all of which are
hereby expressly waived.

 

8.2.2 Upon the occurrence and during the continuance of an Event of Default
(unless such Event of Default shall have been waived by the Bank), without
limiting the foregoing, the Bank may forthwith give written notice to Borrower,
whereupon the Credit Parties shall, at their expense, promptly deliver any or
all Collateral to such place as the Bank may designate, or the Bank shall have
the right to enter upon the place or places where the Collateral is located and
take immediate possession of and remove the Collateral without liability to any
Credit Party except such as is occasioned by the gross negligence or willful
misconduct of the Bank, its employees or agents. In the event the Bank obtains
possession of the Collateral, the Bank may sell any or all of the Collateral at
public or private sale, at such price or prices as the Bank may deem best in its
commercially reasonable judgment, either for cash, or credit, or for future
delivery, in bulk or in parcels and/or lease or retain the Collateral
repossessed. Any such sale pursuant to this subsection shall be conducted in a
commercially reasonable manner. The proceeds, if any, of any such disposition of
the Collateral by the Bank shall be applied: first, to the payment of all fees
and expenses owed by the Credit Parties under the Transaction Documents
including, without limitation, any reasonable legal fees and expenses incurred
in repossessing the Collateral and selling and/or leasing it; second, to payment
of the Obligations to the extent not previously paid by the Credit Parties; and
third, any excess remaining thereafter to

 

35



--------------------------------------------------------------------------------

the Borrower. To the extent permitted by applicable law, each Credit Party
waives all claims, damages, and demands against the Bank arising out of the
repossession, retention or sale of the Collateral. The Credit Parties shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all then remaining unpaid Obligations.

 

Section 8.3 Set-Off. Except as otherwise prohibited by applicable law, the Bank
may set-off any obligations of a Credit Party to the Bank against any money or
property of such Credit Party now or at any time in the Bank’s possession in any
capacity whatever, including, but not limited to, the interests of such Credit
Party in any deposit, trust or agency accounts.

 

Section 8.4 Waiver of Presentment, Demand, Etc. Each Credit Party hereby waives
(to the extent permitted by applicable law), except as otherwise provided herein
or in the other Transaction Documents: (i) presentment, demand, protest or any
notice of any kind in connection with this Agreement, any other Transaction
Document or the Collateral, (ii) all rights to seek from any court any bond or
security prior to the exercise by the Bank of any remedy described herein or
therein, (iii) the benefit of all valuation, appraisement and exemption laws,
and (iv) all rights to demand or to have any marshalling of assets upon any
power of sale granted herein or pursuant to judicial proceedings or upon any
foreclosure or any enforcement of this Agreement.

 

Section 8.5 Exercise of Remedies. Without limiting the generality of any of the
rights and remedies conferred upon the Bank in this Agreement and the other
Transaction Documents, the Bank may, at its option, after the occurrence and
during the continuance of an Event of Default, and to the full extent permitted
by applicable law, exercise any of the following rights, powers and remedies, in
any order or simultaneously at the Bank’s option: (i) demand, collect and
receive all rents, income, revenue, earnings, issues and profits from the
Collateral, (ii) take immediate possession of the Collateral, either personally
or by means of a receiver appointed by a court of competent jurisdiction; and
(iii) use, operate, manage and control the Collateral in any lawful manner.

 

Section 8.6 Cumulative Remedies. All of the remedies herein given to the Bank or
otherwise available to it shall be cumulative and not exclusive, and may be
exercised concurrently.

 

ARTICLE 9 ENVIRONMENTAL INDEMNIFICATION

 

Section 9.1 Each Credit Party agrees to indemnify, defend and hold the Bank
harmless from and against, and to reimburse the Bank with respect to all losses,
claims, demands, liabilities, obligations, causes of action, damages, costs,
expenses, fines or penalties (including without limitation reasonable attorney
fees and costs) (hereafter “Claims”) asserted against the Bank arising from
environmental conditions, including without limitation, the presence of
Hazardous Substances at, on, in or under any property now or previously owned,
operated or leased by any Credit Party, or the release or threat of release of
Hazardous Substances at any property now or previously owned, operated or leased
by any Credit Party whether into the air, soil, ground or surface waters on or
off-site or arising from the off-site transportation, storage, treatment,
recycling or disposal of Hazardous Substances generated by

 

36



--------------------------------------------------------------------------------

any Credit Party at any property now or previously owned or leased by such
Credit Party or for violation of any applicable environmental Law, regulation,
rule, order, ordinance or notice by any Credit Party. Each Credit Party agrees
to respond on the Bank’s behalf and defend such Claims or, at the Bank’s
election, to pay the costs of the Bank’s response and defense. Each Credit Party
hereby waives and releases the Bank from any and all Claims, known and unknown,
foreseen or unforeseen, which exist or which may arise in the future under
common or statutory law, including CERCLA or any other statutes now or hereafter
in effect.

 

ARTICLE 10 MISCELLANEOUS

 

Section 10.1 No Waiver. No failure or delay on the part of the Bank in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy hereunder. No waiver of any provision hereof shall
be effective unless the same shall be in writing and signed by the Bank.

 

Section 10.2 Insurance; Discharge of Taxes, etc. The Bank shall have the right,
but not the obligation, at any time and from time to time, with notice to the
Borrower, to (a) obtain insurance covering any of the Collateral as required
hereunder if any Credit Party fails to do so, (b) discharge taxes or Liens at
any time levied or placed on any of the Collateral, except those being contested
in good faith by the applicable Credit Party, for which adequate reserves have
been recorded, and (c) pay for the maintenance and preservation of any of the
Collateral if any Credit Party fails to do so. Each Credit Party shall reimburse
the Bank, with interest at the Default Rate, upon demand for any payment made,
or any expense incurred, by the Bank pursuant to this Section 10.2.

 

Section 10.3 Further Assurances. From time to time each Credit Party shall
execute and deliver to the Bank such additional documents as the Bank may
reasonably request to effectuate the purposes of this Agreement and to assure
the Bank as secured party a valid first priority security interest in and lien
on the Collateral. Each Credit Party irrevocably appoints the Bank as its lawful
attorney and agent to execute on behalf of such Credit Party all financing
statements, amendments and any other documents which the Bank deems reasonably
necessary for the perfection or maintenance of any Liens granted hereunder. The
powers of attorney granted to the Bank in this Agreement are coupled with an
interest and are irrevocable so long as this Agreement is in force.

 

Section 10.4 Costs and Expenses; Indemnity. The Credit Parties hereby agree,
jointly and severally, to pay all reasonable out-of-pocket expenses including,
but not limited to, reasonable attorney fees and disbursements, lien search
fees, filing and recording fees, taxes, appraisal fees, title insurance charges,
fees and disbursements incurred by the Bank in connection with (i) the
preparation of this Agreement and any other Transaction Document or any document
or instrument to be delivered hereunder or thereunder and any amendments,
modifications or waivers of the provisions hereof or of any Transaction Document
(whether or not the transactions hereby or thereby contemplated shall be
consummated), (ii) the making of the Loans hereunder, (iii) the enforcement or
protection of its rights in connection with this Agreement or the Transaction
Documents, and (iv) any action which may be instituted by any

 

37



--------------------------------------------------------------------------------

Person against the Bank, in respect of any of the foregoing or as a result of
any transaction, action or nonaction arising from the foregoing.

 

10.4.1 The Credit Parties hereby agree, jointly and severally, to defend and
indemnify the Bank and its directors, officers, employees, agents and
controlling Persons against, and to hold the Bank and each such Person harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees and expenses, incurred by or asserted against
the Bank or any such Persons arising out of, in any way in connection with, or
as a result of (i) this Agreement, any of the Transaction Documents and the
other documents contemplated hereby or thereby, the operations of any Credit
Party, the performance by the parties hereto and thereto of their respective
obligations hereunder and thereunder and consummation of the transactions
contemplated hereby and thereby, (ii) any spilling, leaking, pumping, pouring,
unsetting, discharging, leaching or releasing of Hazardous Substances on
property owned or operated by any Credit Party or the violation by any Credit
Party of any Laws, or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not the Bank or any such Person is
a party thereto; provided, however, any such indemnity shall not apply to any
such losses, claims, damages, liabilities or related expenses found to arise
from any indemnified person’s gross negligence or willful or intentional
misconduct.

 

10.4.2 The provisions of this Section 10.4 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement or
any of the Transaction Documents, the repayment of the Loans, the invalidity or
unenforceability of any term or provision of this Agreement or any Transaction
Documents, or any investigation made by or on behalf of the Bank. All amounts
due under this Section 10.4 shall be payable on written demand therefor.

 

Section 10.5 Notices. All notices given hereunder shall be in writing and sent
(a) by email, (b) by facsimile transmission, (c) by registered or certified
mail, postage prepaid, or (d) by express courier guaranteeing overnight
delivery, addressed as follows:

 

If to the Bank:

 

Commerce Bank, N.A.

One Commerce Square

2005 Market Street, 2nd Floor

Philadelphia, Pennsylvania 19103

Attention: Hank Kush

Email: hank.kush@yesbank.com

Fax No. (215) 212-4032

 

with a copy to:

 

Wolf, Block, Schorr & Solis-Cohen LLP

250 Park Avenue

New York, New York 10177

Attention: Stuart A. Shorenstein, Esq.

 

38



--------------------------------------------------------------------------------

Email: sshorenstein@wolfblock.com

Fax No. (212) 986-0604

 

If to any Credit Party:

 

c/o Interep National Radio Sales, Inc.

100 Park Avenue, 5th Floor

New York, New York, 10017

Attention: Ralph Guild

                 Chairman

Email: ralph_guild@interep.com

Fax No.(212) 309-9081

 

with a copy to:

 

Interep National Radio Sales, Inc.

2090 Palm Beach Lakes Boulevard, Suite 300

West Palm Beach, Florida 33409

Attention: Bill McEntee

Email: bill_mcentee@interep.com

Fax No. (561) 616-4019

 

with an additional copy to:

 

Salans

Rockefeller Center

620 Fifth Avenue

New York, New York 10020

Attention: Laurence S. Markowitz, Esq.

Email: lmarkowitz@salans.com

Fax No. (212) 307-3314

 

or to such other address or addresses as either party hereto may from time to
time designate by appropriate written notice to the other. All notices given in
accordance with the provisions of this Section 10.5 shall be deemed given (a) if
sent by facsimile transmission or email, upon receipt by the sender of
electronic confirmation of receipt of such transmission and (b) if sent by mail
or express courier, on the day after deposited in the United States mail or with
the express courier service, as the case may be.

 

Section 10.6 Headings. The headings preceding the text of the sections and
subsections of this Agreement are used solely for convenience of reference and
shall not affect the meaning, construction, or effect of this Agreement.

 

Section 10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York without regard to
the principles of conflicts of laws, except to the extent that other laws govern
the grant and perfection of a security interest in the Collateral.

 

39



--------------------------------------------------------------------------------

Section 10.8 Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties;
provided, however, no Credit Party may assign this Agreement or any rights or
duties hereunder without the Bank’s prior written consent and any prohibited
assignment shall be absolutely void. No consent by the Bank to an assignment
shall release any Credit Party from its Obligations. With notice to the
Borrower, the Bank may assign this Agreement or any of its rights or duties
hereunder to one or more banks, finance companies or other financial
institutions, without any Credit Party’s consent. The Bank may assign this
Agreement or any of its rights or duties hereunder other than pursuant to the
preceding sentence with the prior consent of the Borrower (which consent may be
arbitrarily denied or delayed). The Bank reserves the right, subject to this
Section 10.8, to sell, assign, transfer, negotiate, or grant participations in
all or any part of, or any interest in the Bank’s rights and benefits hereunder.
In connection with any such assignment or participation, the Bank may disclose
all documents and information which the Bank now or hereafter may have relating
to the Credit Parties or their respective businesses, provided that such
disclosure is made in compliance with Section 10.9. To the extent that the Bank
assigns all of its rights and obligations hereunder to a third Person, the Bank
thereafter shall be released from such assigned obligations to any Credit Party
and such assignment shall effect a novation between such Credit Party and such
third Person.

 

Section 10.9 Confidentiality. The Bank hereby acknowledges that the written
information to be furnished to it by the Borrower and the Guarantors pursuant to
this Agreement and the documents related hereto may be non-public information.
In addition to any duty of confidentiality imposed on the Bank by applicable
law, the Bank hereby agrees that it will keep all such information expressly
marked “Confidential” and furnished to it confidential in accordance with
reasonable, customary, safe and sound banking practices, and will not knowingly
make any disclosure to any other person of such information until the same
should have become public, except (i) in connection with disputes arising out of
this Agreement or the Transaction Documents (including, without limitation,
litigation involving the Borrower, the Guarantors and the Bank) and with the
obligations of the Bank under law or regulation, (ii) pursuant to subpoenas or
similar process, (iii) to governmental authorities or examiners, (iv) to
independent auditors or counsel, (v) to any corporate Affiliate of the Bank, or
(vi) to any participant or proposed participant or assignee or proposed assignee
hereunder so long as such participant or proposed participant or assignee or
proposed assignee (a) is not in the same general type of business as the
Borrower on the date of such disclosure and (b) agrees in writing to accept such
information subject to the restrictions provided in this Section 10.9. The Bank
further agrees to use such information solely for the purpose of its evaluation
of the transactions contemplated hereby and its ongoing relationship with the
Borrower. The Bank shall not be liable or responsible for the breach or
violation of this Section which breach or violation is caused by any other
Person.

 

Section 10.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute but one and the same Agreement.

 

Section 10.11 Entire Agreement; Amendment. No change or modification to this
Agreement shall be valid unless in writing and signed by the Bank and the
Borrower. This Agreement and the other Transaction Documents contain the entire
agreement between the Bank

 

40



--------------------------------------------------------------------------------

and the Credit Parties pertaining to the subject matter hereof and there are no
promises, agreements, conditions, undertakings, warranties or representations,
either written or oral, expressed or implied, between the Bank and the Credit
Parties with respect to the subject matter hereof, other than as set forth or
referenced in this Agreement and the other Transaction Documents. The Bank and
the Credit Parties intend this Agreement to be an integration of all prior and
contemporaneous promises, agreements, conditions, undertakings, warranties and
representations between the Bank and the Credit Parties.

 

Section 10.12 Invalidity. If any provision of this Agreement or any of the other
Transaction Documents shall be held invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect any other provision of this
Agreement or of the other Transaction Documents that can be given effect without
the invalid provision, and this Agreement and the other Transaction Documents
shall be construed as if such invalid or unenforceable provisions had never been
contained herein.

 

Section 10.13 Relationship of Parties. The relationship between the Bank, on the
one hand, and each Credit Party, on the other hand, is that of creditor and
debtor. This Agreement shall not create any rights or options or claims in any
entity not a signatory hereto. Under no circumstances is such relationship to be
construed as creating a partnership or joint venture.

 

Section 10.14 WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION.

 

10.14.1 EACH PARTY HERETO WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

10.14.2 EACH CREDIT PARTY IRREVOCABLY SUBMITS AND CONSENTS TO THE JURISDICTION
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW YORK OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE TRANSACTION DOCUMENTS,
AND EACH CREDIT PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
OR FEDERAL COURT. EACH CREDIT PARTY AGREES THAT SERVICE OF COPIES OF ANY SUMMONS
AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION MAY
BE MADE BY MAILING BY CERTIFIED MAIL OR DELIVERING A COPY OF SUCH PROCESS TO
BORROWER AT BORROWER’S ADDRESS AS SPECIFIED IN SECTION 10.5.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

BORROWER:

INTEREP NATIONAL RADIO SALES, INC.

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer

GUARANTORS:

ALLIED RADIO PARTNERS, INC.

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer

AMERICAN RADIO SALES, INC.

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer

D & R RADIO, INC.

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer



--------------------------------------------------------------------------------

INFINITY RADIO SALES, INC.

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer

INTEREP INTERACTIVE, INC.

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer

INTEREP NEW MEDIA, INC.

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer

MCGAVREN GUILD, INC.

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer

MORRISON AND ABRAHAM, INC.

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer



--------------------------------------------------------------------------------

PUBLIC RADIO NETWORK, INC.

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer

SBS/INTEREP LLC

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer

STREAMING AUDIO, INC.

By:

 

/s/ WILLIAM J. MCENTEE, JR.

--------------------------------------------------------------------------------

Name:

 

William J. McEntee, Jr.

Title:

 

Senior Vice President and

   

Chief Financial Officer

BANK:

COMMERCE BANK, N.A.

By:

 

/s/ HENRY G. KUSH, JR.

--------------------------------------------------------------------------------

Name:

 

Henry G. Kush, Jr.

Title:

 

Vice President